
	
		II
		Calendar No. 698
		110th CONGRESS
		2d Session
		S. 2731
		[Report No. 110–325]
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Kennedy, Mr. Sununu,
			 Mr. Hagel, Mr.
			 Kerry, Mr. Dodd, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			April 15, 2008
			Reported by Mr. Biden,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize appropriations for fiscal years 2009 through
		  2013 to provide assistance to foreign countries to combat HIV/AIDS,
		  tuberculosis, and malaria, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tom Lantos and Henry J. Hyde
			 United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Purpose.
					Sec. 5. Authority to consolidate and
				combine reports.
					TITLE I—Policy Planning
				and Coordination
					Sec. 101. Development of an updated,
				comprehensive, 5-year, global strategy.
					Sec. 102. Interagency working
				group.
					Sec. 103. Sense of Congress.
					TITLE II—Support for
				multilateral funds, programs, and public-private partnerships
					Sec. 201. Voluntary contributions to
				international vaccine funds.
					Sec. 202. Participation in the Global
				Fund to Fight AIDS, Tuberculosis and Malaria.
					Sec. 203. Program to facilitate
				availability of microbicides to prevent transmission of HIV and other
				diseases.
					Sec. 204. Combating HIV/AIDS,
				tuberculosis, and malaria by strengthening health policies and health systems
				of partner countries.
					Sec. 205. Facilitating effective
				operations of the Centers for Disease Control.
					TITLE III—Bilateral
				Efforts
					Subtitle A—General Assistance and
				Programs
					Sec. 301. Assistance to combat
				HIV/AIDS.
					Sec. 302. Assistance to combat
				tuberculosis.
					Sec. 303. Assistance to combat
				malaria.
					Sec. 304. Malaria Response
				Coordinator.
					Sec. 305. Amendment to Immigration and
				Nationality Act.
					Sec. 306. Clerical
				amendment.
					Sec. 308. Requirements.
					Sec. 309. Annual report on prevention of
				mother-to-child transmission of HIV.
					TITLE IV—Funding
				allocations
					Sec. 401. Authorization of
				appropriations.
					Sec. 402. Sense of Congress.
					Sec. 403. Allocation of
				funds.
				
			2.FindingsSection 2 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601) is amended
			 by adding at the end the following:
			
				(29)On May 27, 2003,
				the President signed this Act into law, launching the largest international
				public health program of its kind ever created.
				(30)Between 2003 and
				2008, the United States, through the President’s Emergency Plan for AIDS Relief
				(PEPFAR) and in conjunction with other bilateral programs and the multilateral
				Global Fund has helped to—
					(A)provide
				antiretroviral therapy for over 1,900,000 people;
					(B)ensure that over
				150,000 infants, most of whom would have likely been infected with HIV during
				pregnancy or childbirth, were not infected; and
					(C)provide palliative
				care and HIV prevention assistance to millions of other people.
					(31)While United
				States leadership in the battles against HIV/AIDS, tuberculosis, and malaria
				has had an enormous impact, these diseases continue to take a terrible toll on
				the human race.
				(32)According to the
				2007 AIDS Epidemic Update of the Joint United Nations Programme on HIV/AIDS
				(UNAIDS)—
					(A)an estimated
				2,100,000 people died of AIDS-related causes in 2007; and
					(B)an estimated
				2,500,000 people were newly infected with HIV during that year.
					(33)According to the
				World Health Organization, malaria kills more than 1,000,000 people per year,
				70 percent of whom are children under 5 years of age.
				(34)According to the
				World Health Organization, 1/3 of the world’s population
				is infected with the tuberculosis bacterium, and tuberculosis is 1 of the
				greatest infectious causes of death of adults worldwide, killing 1,600,000
				people per year.
				(35)Efforts to
				promote abstinence, fidelity, the correct and consistent use of condoms, the
				delay of sexual debut, and the reduction of concurrent sexual partners
				represent important elements of strategies to prevent the transmission of
				HIV/AIDS.
				(36)According to
				UNAIDS—
					(A)women and girls
				make up nearly 60 percent of persons in sub-Saharan Africa who are HIV
				positive;
					(B)women and girls
				are more biologically, economically, and socially vulnerable to HIV infection;
				and
					(C)gender issues are
				critical components in the effort to prevent HIV/AIDS and to care for those
				affected by the disease.
					(37)Children who have
				lost a parent to HIV/AIDS, who are otherwise directly affected by the disease,
				or who live in areas of high HIV prevalence may be vulnerable to the disease or
				its socioeconomic effects.
				(38)Lack of health
				capacity, including insufficient personnel and inadequate infrastructure, in
				sub-Saharan Africa and other regions of the world is a critical barrier that
				limits the effectiveness of efforts to combat HIV/AIDS, tuberculosis, and
				malaria, and to achieve other global health goals.
				(39)On March 30,
				2007, the Institute of Medicine of the National Academies released a report
				entitled PEPFAR Implementation: Progress and Promise, which
				found that budget allocations setting percentage levels for spending on
				prevention, care, and treatment and for certain subsets of activities within
				the prevention category—
					(A)have
				adversely affected implementation of the U.S. Global AIDS
				Initiative;
					(B)have inhibited
				comprehensive, integrated, evidence based approaches;
					(C)have been
				counterproductive;
					(D)may have
				been helpful initially in ensuring a balance of attention to activities within
				the 4 categories of prevention, treatment, care, and orphans and vulnerable
				children;
					(E)have also
				limited PEPFAR’s ability to tailor its activities in each country to the local
				epidemic and to coordinate with the level of activities in the countries’
				national plans; and
					(F)should be removed
				by Congress and replaced with more appropriate mechanisms that—
						(i)ensure
				accountability for results from Country Teams to the U.S. Global AIDS
				Coordinator and to Congress; and
						(ii)ensure
				that spending is directly linked to and commensurate with necessary efforts to
				achieve both country and overall performance targets for prevention, treatment,
				care, and orphans and vulnerable children.
						(40)The United States
				Government has endorsed the principles of harmonization in coordinating efforts
				to combat HIV/AIDS commonly referred to as the Three Ones, which
				includes—
					(A)1 agreed HIV/AIDS
				action framework that provides the basis for coordination of the work of all
				partners;
					(B)1 national
				HIV/AIDS coordinating authority, with a broadbased multisectoral mandate;
				and
					(C)1 agreed HIV/AIDS
				country-level monitoring and evaluating system.
					(41)In the Abuja
				Declaration on HIV/AIDS, Tuberculosis and Other Related Infectious Diseases, of
				April 26–27, 2001 (referred to in this Act as the Abuja
				Declaration), the Heads of State and Government of the Organization of
				African Unity (OAU)—
					(A)declared that they
				would place the fight against HIV/AIDS at the forefront and as the
				highest priority issue in our respective national development
				plans;
					(B)committed
				TO TAKE PERSONAL RESPONSIBILITY AND PROVIDE LEADERSHIP for the
				activities of the National AIDS Commissions/Councils;
					(C)resolved to
				lead from the front the battle against HIV/AIDS, Tuberculosis and Other Related
				Infectious Diseases by personally ensuring that such bodies were properly
				convened in mobilizing our societies as a whole and providing focus for unified
				national policymaking and programme implementation, ensuring coordination of
				all sectors at all levels with a gender perspective and respect for human
				rights, particularly to ensure equal rights for people living with
				HIV/AIDS; and
					(D)pledged to
				set a target of allocating at least 15% of our annual budget to the improvement
				of the health
				sector.
					.
		3.DefinitionsSection 3 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7602) is
			 amended—
			(1)in paragraph (2),
			 by striking Committee on International Relations and inserting
			 Committee on Foreign Affairs of the House of Representatives, the
			 Committee on Appropriations of the Senate, and the Committee on
			 Appropriations;
			(2)by redesignating
			 paragraph (6) as paragraph (11);
			(3)by redesignating
			 paragraphs (3) through (5), as paragraphs (4) through (6), respectively;
			(4)by inserting after
			 paragraph (2) the following:
				
					(3)Global AIDS
				coordinatorThe term Global AIDS Coordinator means
				the Coordinator of United States Government Activities to Combat HIV/AIDS
				Globally.
					;
				and
			(5)by inserting after
			 paragraph (6), as redesignated, the following:
				
					(7)Impact
				evaluation researchThe term impact evaluation
				research means the application of research methods and statistical
				analysis to measure the extent to which change in a population-based outcome
				can be attributed to program intervention instead of other environmental
				factors.
					(8)Operations
				researchThe term operations research means the
				application of social science research methods and statistical analysis to
				judge, compare, and improve policies and program outcomes, from the earliest
				stages of defining and designing programs through their development and
				implementation, with the objective of the rapid dissemination of conclusions
				and concrete impact on programming.
					(9)Partner
				governmentThe term partner government means a
				government with which the United States is working to provide assistance to
				combat HIV/AIDS, tuberculosis, or malaria on behalf of people living within the
				jurisdiction of such government.
					(10)Program
				monitoringThe term program monitoring means the
				collection, analysis, and use of routine program data to determine—
						(A)how well a program
				is carried out; and
						(B)how much the
				program
				costs.
						.
			4.PurposeSection 4 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7603) is amended
			 to read as follows:
			
				4.PurposeThe purpose of this Act is to strengthen and
				enhance United States leadership and the effectiveness of the United States
				response to the HIV/AIDS, tuberculosis, and malaria pandemics and other related
				and preventable infectious diseases as part of the overall United States health
				and development agenda by—
					(1)establishing
				comprehensive, coordinated, and integrated 5-year, global strategies to combat
				HIV/AIDS, tuberculosis, and malaria by—
						(A)building on
				progress and successes to date;
						(B)improving
				harmonization of United States efforts with national strategies of partner
				governments and other public and private entities; and
						(C)emphasizing
				capacity building initiatives in order to promote a transition toward greater
				sustainability through the support of country-driven efforts;
						(2)providing
				increased resources for bilateral and multilateral efforts to fight HIV/AIDS,
				tuberculosis, and malaria as integrated components of United States development
				assistance;
					(3)intensifying
				efforts to—
						(A)prevent HIV
				infection;
						(B)ensure the
				continued support for, and expanded access to, treatment and care
				programs;
						(C)enhance the
				effectiveness of prevention, treatment, and care programs; and
						(D)address the
				particular vulnerabilities of girls and women;
						(4)encouraging the
				expansion of private sector efforts and expanding public-private sector
				partnerships to combat HIV/AIDS, tuberculosis, and malaria;
					(5)reinforcing
				efforts to—
						(A)develop safe and
				effective vaccines, microbicides, and other prevention and treatment
				technologies; and
						(B)improve
				diagnostics capabilities for HIV/AIDS, tuberculosis, and malaria; and
						(6)helping partner
				countries to—
						(A)strengthen health
				systems;
						(B)improve human
				health capacity; and
						(C)address
				infrastructural
				weaknesses.
						.
		5.Authority to
			 consolidate and combine reportsSection 5 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7604) is amended
			 by inserting , with the exception of the 5-year strategy before
			 the period at the end.
		IPolicy Planning
			 and Coordination
			101.Development of
			 an updated, comprehensive, 5-year, global strategy
				(a)StrategySection
			 101(a) of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22
			 U.S.C. 7611(a)) is amended to read as follows:
					
						(a)StrategyThe
				President shall establish a comprehensive, integrated, 5-year strategy to
				expand and improve efforts to combat global HIV/AIDS. This strategy
				shall—
							(1)further strengthen
				the capability of the United States to be an effective leader of the
				international campaign against this disease and strengthen the capacities of
				nations experiencing HIV/AIDS epidemics to combat this disease;
							(2)maintain
				sufficient flexibility and remain responsive to—
								(A)changes in the
				epidemic;
								(B)challenges facing
				partner countries in developing and implementing an effective national
				response; and
								(C)evidence-based
				improvements and innovations in the prevention, care, and treatment of
				HIV/AIDS;
								(3)situate United
				States efforts to combat HIV/AIDS, tuberculosis, and malaria within the broader
				United States global health and development agenda, establishing a roadmap to
				link investments in specific disease programs to the broader goals of
				strengthening health systems and infrastructure and to integrate and coordinate
				HIV/AIDS, tuberculosis, or malaria programs with other health or development
				programs, as appropriate;
							(4)provide a plan
				to—
								(A)prevent 12,000,000
				new HIV infections worldwide;
								(B)support treatment
				of at least 3,000,000 individuals with HIV/AIDS and support additional
				treatment through coordinated multilateral efforts;
								(C)support care for
				12,000,000 individuals with HIV/AIDS, including 5,000,000 orphans and
				vulnerable children affected by HIV/AIDS, with an emphasis on promoting a
				comprehensive, coordinated system of services to be integrated throughout the
				continuum of care;
								(D)help partner
				countries in the effort to achieve goals of 80 percent access to counseling,
				testing, and treatment to prevent the transmission of HIV from mother to child,
				emphasizing a continuum of care model;
								(E)help partner
				countries to achieve access for children with HIV to care and treatment
				services in proportion to their percentage within the HIV-infected population
				in each country; and
								(F)help partner
				countries to train health care professionals and workers, with a goal of
				training and retaining at least 140,000 new health care professionals and
				workers and to strengthen capacities in developing countries, especially in
				sub-Saharan Africa, to deliver primary health care with the objective of
				helping countries achieve staffing levels of at least 2.3 doctors, nurses, and
				midwives per 1,000 population, as called for by the World Health
				Organization;
								(5)include
				multisectoral approaches and specific strategies to treat individuals infected
				with HIV/AIDS and to prevent the further transmission of HIV infections, with a
				particular focus on the needs of families with children (including the
				prevention of mother-to-child transmission), women, young people, orphans, and
				vulnerable children;
							(6)establish a
				timetable with annual global treatment targets;
							(7)expand the
				integration of timely and relevant research within the prevention, care, and
				treatment of HIV/AIDS;
							(8)include a plan for
				program monitoring, operations research, and impact evaluation and for the
				dissemination of a best practices report to highlight findings;
							(9)provide for
				consultation with local leaders and officials to develop prevention strategies
				and programs that are tailored to the unique needs of each country and
				community and targeted particularly toward those most at risk of acquiring HIV
				infection;
							(10)make the
				reduction of HIV/AIDS behavioral risks a priority of all prevention efforts
				by—
								(A)promoting
				abstinence from sexual activity and encouraging monogamy and
				faithfulness;
								(B)encouraging the
				correct and consistent use of male and female condoms and increasing the
				availability of, and access to, these commodities;
								(C)promoting the
				delay of sexual debut and the reduction of multiple concurrent sexual
				partners;
								(D)promoting
				education for discordant couples (where an individual is infected with HIV and
				the other individual is uninfected or whose status is unknown) about safer sex
				practices;
								(E)promoting
				voluntary counseling and testing, addiction therapy, and other prevention and
				treatment tools for illicit injection drug users and other substance
				abusers;
								(F)educating men and
				boys about the risks of procuring sex commercially and about the need to end
				violent behavior toward women and girls;
								(G)supporting
				comprehensive programs to promote alternative livelihoods, safety, and social
				reintegration strategies for commercial sex workers and their families;
								(H)promoting
				cooperation with law enforcement to prosecute offenders of trafficking, rape,
				and sexual assault crimes with the goal of eliminating such crimes; and
								(I)working to
				eliminate rape, gender-based violence, sexual assault, and the sexual
				exploitation of women and children;
								(11)include programs
				to reduce the transmission of HIV through structural prevention efforts,
				particularly addressing the heightened vulnerabilities of women and girls to
				HIV in many countries; and
							(12)support other
				important means of preventing or reducing the transmission of HIV,
				including—
								(A)medical male
				circumcision;
								(B)the maintenance of
				a safe blood supply; and
								(C)other nonbehavior
				change mechanisms to reduce the transmission of HIV;
								(13)increase support
				for prevention of mother-to-child transmission;
							(14)build capacity
				within the public health sector of developing countries by improving health
				systems and public health infrastructure and developing indicators to measure
				changes in broader public health sector capabilities;
							(15)increase the
				coordination of HIV/AIDS programs with development programs;
							(16)provide a
				framework for expanding or developing existing or new country or regional
				programs, including—
								(A)drafting compacts
				or other agreements, as appropriate;
								(B)establishing
				criteria and objectives for such compacts and agreements; and
								(C)promoting
				sustainability;
								(17)provide a plan
				for national and regional priorities for resource distribution and a global
				investment plan by region;
							(18)provide a plan to
				address the immediate and ongoing needs of women and girls, which—
								(A)addresses the
				vulnerabilities that contribute to their elevated risk of infection;
								(B)includes specific
				goals and targets to address these factors;
								(C)provides clear
				guidance to field missions to integrate gender across prevention, care, and
				treatment programs;
								(D)sets forth
				gender-specific indicators to monitor progress on outcomes and impacts of
				gender programs;
								(E)supports efforts
				in countries in which women or orphans lack inheritance rights and other
				fundamental protections to promote the passage, implementation, and enforcement
				of such laws;
								(F)supports life
				skills training and other structural prevention activities, especially among
				women and girls, with the goal of reducing vulnerabilities to HIV/AIDS;
								(G)addresses and
				prevents gender-based violence; and
								(H)addresses the
				posttraumatic and psychosocial consequences and provides postexposure
				prophylaxis protecting against HIV infection to victims of gender-based
				violence and rape;
								(19)provide a plan to
				address the vulnerabilities and needs of orphans and children who are
				vulnerable to, or affected by, HIV/AIDS;
							(20)provide a
				framework to work with international actors and partner countries toward
				universal access to HIV/AIDS prevention, treatment, and care programs,
				recognizing that prevention is of particular importance in terms of
				sequencing;
							(21)enhance the
				coordination of United States bilateral efforts to combat global HIV/AIDS with
				other major public and private entities;
							(22)enhance the
				attention given to the national strategic HIV/AIDS plans of countries receiving
				United States assistance by—
								(A)reviewing the
				planning and programmatic decisions associated with that assistance; and
								(B)helping to
				strengthen such national strategies, if necessary;
								(23)support
				activities described in the Global Plan to Stop TB, including—
								(A)expanding and
				enhancing the coverage of the Directly Observed Treatment Short-course (DOTS)
				in order to treat individuals infected with tuberculosis and HIV, including
				multi-drug resistant or extensively drug resistant tuberculosis; and
								(B)improving
				coordination and integration of HIV/AIDS and tuberculosis programming;
								(24)ensure
				coordination between the Global AIDS Coordinator and the Malaria Coordinator
				and address issues of comorbidity between HIV/AIDS and malaria; and
							(25)include a longer
				term estimate of the projected resource needs, progress toward greater
				sustainability and country ownership of HIV/AIDS programs, and the anticipated
				role of the United States in the global effort to combat HIV/AIDS during the
				10-year period beginning on October 1,
				2013.
							.
				(b)ReportSection
			 101(b) of such Act (22 U.S.C. 7611(b)) is amended to read as follows:
					
						(b)Report
							(1)In
				generalNot later than October 1, 2009, the President shall
				submit a report to the appropriate congressional committees that sets forth the
				strategy described in subsection (a).
							(2)ContentsThe
				report required under paragraph (1) shall include a discussion of the following
				elements:
								(A)The purpose,
				scope, methodology, and general and specific objectives of the strategy.
								(B)The problems,
				risks, and threats to the successful pursuit of the strategy.
								(C)The desired goals,
				objectives, activities, and outcome-related performance measures of the
				strategy.
								(D)A description of
				future costs and resources needed to carry out the strategy.
								(E)A delineation of
				United States Government roles, responsibility, and coordination mechanisms of
				the strategy.
								(F)A description of
				the strategy—
									(i)to promote
				harmonization of United States assistance with that of other international,
				national, and private actors as elucidated in the Three Ones;
				and
									(ii)to address
				existing challenges in harmonization and alignment.
									(G)A description of
				the manner in which the strategy will—
									(i)further the
				development and implementation of the national multisectoral strategic HIV/AIDS
				frameworks of partner governments; and
									(ii)enhance the
				centrality, effectiveness, and sustainability of those national plans.
									(H)A description of
				how the strategy will seek to achieve the specific targets described in
				subsection (a) and other targets, as appropriate.
								(I)A description of,
				and rationale for, the timetable for annual global treatment targets.
								(J)A description of
				how operations research is addressed in the strategy and how such research can
				most effectively be integrated into care, treatment, and prevention activities
				in order to—
									(i)improve program
				quality and efficiency;
									(ii)ascertain cost
				effectiveness;
									(iii)ensure
				transparency and accountability;
									(iv)assess
				population-based impact;
									(v)disseminate
				findings and best practices; and
									(vi)optimize delivery
				of services.
									(K)An analysis of
				United States-assisted strategies to prevent the transmission of HIV/AIDS,
				including behavior change methodologies to promote abstinence, monogamy,
				faithfulness, the correct and consistent use of male and female condoms,
				reductions in concurrent sexual partners, and delay of sexual debut, and of
				intended monitoring and evaluation approaches to measure the effectiveness of
				prevention programs and ensure that they are targeted to appropriate
				audiences.
								(L)Within the
				analysis required under subparagraph (J), an examination of additional planned
				means of preventing the transmission of HIV including medical male
				circumcision, maintenance of a safe blood supply, and other tools.
								(M)A description of
				the specific targets, goals, and strategies developed to address the needs and
				vulnerabilities of women and girls to HIV/AIDS, including—
									(i)structural
				prevention activities;
									(ii)activities
				directed toward men and boys;
									(iii)activities to
				enhance educational, microfinance, and livelihood opportunities for women and
				girls;
									(iv)activities to
				promote and protect the legal empowerment of women, girls, and orphans and
				vulnerable children;
									(v)programs targeted
				toward gender-based violence and sexual coercion;
									(vi)strategies to
				meet the particular needs of adolescents;
									(vii)assistance for
				victims of rape, sexual abuse, assault, exploitation, and trafficking;
				and
									(viii)programs to
				prevent alcohol abuse.
									(N)A description of
				strategies—
									(i)to address the
				needs of orphans and vulnerable children, including an analysis of—
										(I)factors
				contributing to children’s vulnerability to HIV/AIDS; and
										(II)vulnerabilities
				caused by the impact of HIV/AIDS on children and their families; and
										(ii)in areas of
				higher HIV/AIDS prevalence, to promote a community-based approach to
				vulnerability, maximizing community input into determining which children
				participate.
									(O)A description of
				capacity-building efforts undertaken by countries themselves, including
				adherents of the Abuja Declaration and an assessment of the impact of
				International Monetary Fund macroeconomic and fiscal policies on national and
				donor investments in health.
								(P)A description of
				the strategy to—
									(i)strengthen
				capacity building within the public health sector;
									(ii)improve health
				care in those countries;
									(iii)help countries
				to develop and implement national health workforce strategies;
									(iv)strive to achieve
				goals in training, retaining, and effectively deploying health staff;
									(v)promote ethical
				recruiting practices for health care workers; and
									(vi)increase the
				sustainability of health programs.
									(Q)A description of
				the criteria for selection, objectives, methodology, and structure of compacts
				or other framework agreements with countries or regional organizations,
				including—
									(i)the role of civil
				society;
									(ii)the degree of
				transparency;
									(iii)benchmarks for
				success of such compacts or agreements; and
									(iv)the relationship
				between such compacts or agreements and the national HIV/AIDS and public health
				strategies and commitments of partner countries.
									(R)A strategy to
				better coordinate HIV/AIDS assistance with nutrition and food assistance
				programs.
								(S)A description of
				transnational or regional initiatives to combat regionalized epidemics.
								(T)A description of
				planned resource distribution and global investment by region.
								(U)A description of
				coordination efforts in order to better implement the Stop TB Strategy and to
				address the problem of coinfection of HIV/AIDS and tuberculosis and of
				projected challenges or barriers to successful implementation.
								(V)A description of
				coordination efforts to address malaria and comorbidity with malaria and
				HIV/AIDS.
								.
				(c)StudySection
			 101(c) of such Act (22 U.S.C. 7611(c)) is amended to read as follows:
					
						(c)Study of
				progress toward achievement of policy objectives
							(1)Design and
				budget plan for data evaluationThe Global AIDS Coordinator shall
				enter into a contract with the Institute of Medicine of the National Academies
				that provides that not later than 18 months after the date of the enactment of
				the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, the Institute, in consultation with
				the Global AIDS Coordinator and other relevant parties representing the public
				and private sector, shall provide the Global AIDS Coordinator with a design
				plan and budget for the evaluation and collection of baseline and subsequent
				data to address the elements set forth in paragraph (2)(B). The Global AIDS
				Coordinator shall submit the budget and design plan to the appropriate
				congressional committees.
							(2)Study
								(A)In
				generalNot later than 4 years after the date of the enactment of
				the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, the Institute of Medicine of the
				National Academies shall publish a study that includes—
									(i)an assessment of
				the performance of United States-assisted global HIV/AIDS programs; and
									(ii)an evaluation of
				the impact on health of prevention, treatment, and care efforts that are
				supported by United States funding, including multilateral and bilateral
				programs involving joint operations.
									(B)ContentThe
				study conducted under this paragraph shall include—
									(i)an assessment of
				progress toward prevention, treatment, and care targets;
									(ii)an assessment of
				the effects on health systems, including on the financing and management of
				health systems and the quality of service delivery and staffing;
									(iii)an assessment of
				efforts to address gender-specific aspects of HIV/AIDS, including gender
				related constraints to accessing services and addressing underlying social and
				economic vulnerabilities of women and men;
									(iv)an evaluation of
				the impact of treatment and care programs on 5-year survival rates, drug
				adherence, and the emergence of drug resistance;
									(v)an evaluation of
				the impact of prevention programs on HIV incidence in relevant population
				groups;
									(vi)an evaluation of
				the impact on child health and welfare of interventions authorized under this
				Act on behalf of orphans and vulnerable children;
									(vii)an evaluation of
				the impact of programs and activities authorized in this Act on child
				mortality; and
									(viii)recommendations
				for improving the programs referred to in subparagraph (A)(i).
									(C)MethodologiesAssessments
				and impact evaluations conducted under the study shall utilize sound
				statistical methods and techniques for the behavioral sciences, including
				random assignment methodologies as feasible. Qualitative data on process
				variables should be used for assessments and impact evaluations, wherever
				possible.
								(3)Contract
				authorityThe Institute of Medicine may enter into contracts or
				cooperative agreements or award grants to conduct the study under paragraph
				(2).
							(4)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out the study under this
				subsection.
							.
				(d)ReportSection
			 101 of such Act, as amended by this section, is further amended by adding at
			 the end the following:
					
						(d)Comptroller
				General report
							(1)Report
				RequiredNot later than 3 years after the date of the enactment
				of the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, the Comptroller General of the
				United States shall submit a report on the global HIV/AIDS programs of the
				United States to the appropriate congressional committees.
							(2)ContentsThe
				report required under paragraph (1) shall include—
								(A)a description and
				assessment of the monitoring and evaluation practices and policies in place for
				these programs;
								(B)an assessment of
				coordination within Federal agencies involved in these programs, examining both
				internal coordination within these programs and integration with the larger
				global health and development agenda of the United States;
								(C)an assessment of
				procurement policies and practices within these programs;
								(D)an assessment of
				harmonization with national government HIV/AIDS and public health strategies as
				well as other international efforts;
								(E)an assessment of
				the impact of global HIV/AIDS funding and programs on other United States
				global health programming; and
								(F)recommendations
				for improving the global HIV/AIDS programs of the United States.
								(e)Best practices
				report
							(1)In
				generalNot later than 1 year after the date of the enactment of
				the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, and annually thereafter, the Global
				AIDS Coordinator shall publish a best practices report that highlights the
				programs receiving financial assistance from the United States that have the
				potential for replication or adaption, particularly at a low cost, across
				global AIDS programs, including those that focus on both generalized and
				localized epidemics.
							(2)Dissemination of
				findings
								(A)Publication on
				Internet websiteThe Global AIDS Coordinator shall disseminate
				the full findings of the annual best practices report on the Internet website
				of the Office of the Global AIDS Coordinator.
								(B)Dissemination
				guidanceThe Global AIDS Coordinator shall develop guidance to
				ensure timely submission and dissemination of significant information regarding
				best practices with respect to global AIDS programs.
								(f)Inspectors
				general
							(1)Oversight
				plan
								(A)DevelopmentThe
				Inspectors General of the Department of State, the Department of Health and
				Human Services, and the United States Agency for International Development
				shall jointly develop 5 coordinated annual plans for oversight activity in each
				of the fiscal years 2009 through 2013, with regard to the programs authorized
				under this Act and section 104A of the Foreign Assistance Act of 1961 (22
				U.S.C. 2151b–2).
								(B)ContentsThe
				plans developed under subparagraph (A) shall include a schedule for financial
				audits and performance reviews, as appropriate.
								(C)Submission
				deadline
									(i)Initial
				planThe first plan developed under subparagraph (A) shall be
				submitted to the appropriate congressional committees not later than the later
				of—
										(I)September 1, 2008;
				or
										(II)60 days after the
				date of the enactment of the Tom Lantos and
				Henry J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis,
				and Malaria Reauthorization Act of 2008.
										(ii)Subsequent
				plansEach of the last four plans developed under subparagraph
				(A) shall be submitted 30 days before each of the fiscal years 2010 and 2013,
				respectively.
									(2)CoordinationIn
				order to avoid duplication and maximize efficiency, the Inspectors General
				described in paragraph (1) shall coordinate their activities with—
								(A)the Government
				Accountability Office; and
								(B)the Inspectors
				General of the Department of Commerce, the Department of Defense, the
				Department of Labor, and the Peace Corps, as appropriate, pursuant to the 2004
				Memorandum of Agreement Coordinating Audit Coverage of Programs and Activities
				Implementing the President’s Emergency Plan for AIDS Relief, or any successor
				agreement.
								(3)FundingThe
				Global AIDS Coordinator and the Coordinator of the United States Government
				Activities to Combat Malaria Globally shall make available necessary funds not
				exceeding $10,000,000 during the 5-year period beginning on October 1, 2008 to
				the Inspectors General described in paragraph (1) for the audits and reviews
				described in that
				paragraph.
							.
				102.Interagency
			 working groupSection 1(f)(2)
			 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2))
			 is amended—
				(1)in subparagraph
			 (A), by inserting , partner country finance, health, and other relevant
			 ministries, after community based organizations) each
			 place it appears;
				(2)in subparagraph
			 (B)(ii)—
					(A)by striking
			 subclauses (IV) and (V);
					(B)by inserting after
			 subclause (III) the following:
						
							(IV)Establishing an
				interagency working group on HIV/AIDS headed by the Global AIDS Coordinator and
				comprised of representatives from the United States Agency for International
				Development and the Department of Health and Human Services, for the purposes
				of coordination of activities relating to HIV/AIDS, including—
								(aa)meeting regularly
				to review progress in partner countries toward HIV/AIDS prevention, treatment,
				and care objectives;
								(bb)participating in
				the process of identifying countries to consider for increased assistance based
				on the epidemiology of HIV/AIDS in those countries, including clear evidence of
				a public health threat, as well as government commitment to address the
				HIV/AIDS problem, relative need, and coordination and joint planning with other
				significant actors;
								(cc)assisting the
				Coordinator in the evaluation, execution, and oversight of country operational
				plans;
								(dd)reviewing
				policies that may be obstacles to reaching targets set forth for HIV/AIDS
				prevention, treatment, and care; and
								(ee)consulting with
				representatives from additional relevant agencies, including the National
				Institutes of Health, the Health Resources and Services Administration, the
				Department of Labor, the Department of Agriculture, the Millennium Challenge
				Corporation, the Peace Corps, and the Department of Defense.
								(V)Coordinating
				overall United States HIV/AIDS policy and programs, including ensuring the
				coordination of relevant executive branch agency activities in the field, with
				efforts led by partner countries, and with the assistance provided by other
				relevant bilateral and multilateral aid agencies and other donor institutions
				to promote harmonization with other programs aimed at preventing and treating
				HIV/AIDS and other health challenges, improving primary health, addressing food
				security, promoting education and development, and strengthening health care
				systems.
							;
					(C)by redesignating
			 subclauses (VII) and VIII) as subclauses (IX) and (XII), respectively;
					(D)by inserting after
			 subclause (VI) the following:
						
							(VII)Holding annual
				consultations with nongovernmental organizations in partner countries that
				provide services to improve health, and advocating on behalf of the individuals
				with HIV/AIDS and those at particular risk of contracting HIV/AIDS, including
				organizations with members who are living with HIV/AIDS.
							(VIII)Ensuring,
				through interagency and international coordination, that HIV/AIDS programs of
				the United States are coordinated with, and complementary to, the delivery of
				related global health, food security, development, and
				education.
							;
					(E)in subclause (IX),
			 as redesignated by subparagraph (C)—
						(i)by inserting
			 Vietnam, after Uganda,;
						(ii)by inserting
			 after of 2003 the following: ‘‘and other countries in which the
			 United States is implementing HIV/AIDS programs as part of its foreign
			 assistance program’’; and
						(iii)by adding at the
			 end the following: In designating additional countries under this
			 subparagraph, the President shall give priority to those countries in which
			 there is a high prevalence or significantly rising incidence of HIV/AIDS,
			 countries with large populations and inadequate health infrastructure,
			 countries in which a concentrated HIV/AIDS epidemic could become generalized to
			 the entire population of the country, and in countries whose governments
			 demonstrate a commitment to combating HIV/AIDS.;
						(F)by inserting after
			 subclause (IX), as redesignated by subparagraph (C), the following:
						
							(X)Working with
				partner countries in which the HIV/AIDS epidemic is prevalent among injection
				drug users to establish, as a national priority, national HIV/AIDS prevention
				programs, including education and services demonstrated to be effective in
				reducing the transmission of HIV infection among injection drug users without
				increasing illicit drug use.
							(XI)Working with
				partner countries in which the HIV/AIDS epidemic is prevalent among individuals
				involved in commercial sex acts to establish, as a national priority, national
				prevention programs, including education, voluntary testing, and counseling,
				and referral systems that link HIV/AIDS programs with programs to eradicate
				trafficking in persons and support alternatives to
				prostitution.
							;
					(G)in subclause
			 (XII), as redesignated by subparagraph (C), by striking funds
			 section and inserting funds appropriated for HIV/ AIDS
			 assistance pursuant to the authorization of appropriations under section 401 of
			 the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7671); and
					(H)by adding at the
			 end the following:
						
							(XIII)Publicizing
				updated drug pricing data to inform the purchasing decisions of pharmaceutical
				procurement
				partners.
							.
					103.Sense of
			 CongressSection 102 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7612) is amended
			 by adding at the end the following:
				
					(d)Sense of
				CongressIt is the sense of Congress that—
						(1)full-time country
				level coordinators, preferably with management experience, should head each
				HIV/AIDS country team for United States missions overseeing significant
				HIV/AIDS programs;
						(2)foreign service
				nationals provide critically important services in the design and
				implementation of United States country-level HIV/AIDS programs and their
				skills and experience as public health professionals should be recognized
				within hiring and compensation practices; and
						(3)staffing levels
				for United States country-level HIV/AIDS teams should be adequately maintained
				to fulfill oversight and other obligations of the
				positions.
						.
			IISupport for
			 multilateral funds, programs, and public-private partnerships
			201.Voluntary
			 contributions to international vaccine fundsSection 302 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2222) is amended—
				(1)by inserting after subsection (c) the
			 following:
					
						(d)Tuberculosis
				vaccine development programsIn addition to amounts otherwise
				available under this section, there are authorized to be appropriated to the
				President such sums as may be necessary for each of the fiscal years 2009
				through 2013, which shall be used for United States contributions to
				tuberculosis vaccine development programs, which may include the Aeras Global
				TB Vaccine
				Foundation.
						;
				(2)in subsection (k), by striking
			 fiscal years 2004 through 2008 and inserting fiscal years
			 2009 through 2013;
				(3)in subsection (l),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
				(4)in subsection (m),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013.
				202.Participation
			 in the Global Fund to Fight AIDS, Tuberculosis and Malaria
				(a)Findings; sense
			 of CongressSection 202(a) of
			 the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7622(a)) is amended to read as follows:
					
						(a)Findings; Sense
				of Congress
							(1)FindingsCongress
				makes the following findings:
								(A)The establishment
				of the Global Fund in January 2002 is consistent with the general principles
				for an international AIDS trust fund first outlined by Congress in the Global
				AIDS and Tuberculosis Relief Act of 2000 (Public Law 106–264).
								(B)The Global Fund is
				an innovative financing mechanism which—
									(i)has made progress
				in many areas in combating HIV/AIDS, tuberculosis, and malaria; and
									(ii)represents the
				multilateral component of this Act, extending United States efforts to more
				than 130 countries around the world.
									(C)The Global Fund
				and United States bilateral assistance programs—
									(i)are demonstrating
				increasingly effective coordination, with each possessing certain comparative
				advantages in the fight against HIV/AIDS, tuberculosis, and malaria; and
									(ii)often work most
				effectively in concert with each other.
									(D)The United States
				Government—
									(i)is the largest
				supporter of the Global Fund in terms of resources and technical
				support;
									(ii)made the founding
				contribution to the Global Fund; and
									(iii)is fully
				committed to the success of the Global Fund as a multilateral public-private
				partnership.
									(2)Sense of
				CongressIt is the sense of Congress that—
								(A)transparency and
				accountability are crucial to the long-term success and viability of the Global
				Fund;
								(B)the Global Fund
				has made significant progress toward addressing concerns raised by the
				Government Accountability Office by—
									(i)improving risk
				assessment and risk management capabilities;
									(ii)providing clearer
				guidance for and oversight of Local Fund Agents; and
									(iii)strengthening
				the Office of the Inspector General for the Global Fund;
									(C)the provision of
				sufficient resources and authority to the Office of the Inspector General for
				the Global Fund to ensure that office has the staff and independence necessary
				to carry out its mandate will be a measure of the commitment of the Global Fund
				to transparency and accountability;
								(D)regular, publicly
				published financial, programmatic, and reporting audits of the Fund, its
				grantees, and Local Fund Agents are also important benchmarks of
				transparency;
								(E)the Global Fund
				should establish and maintain a system to track—
									(i)the amount of
				funds disbursed to each subrecipient on the grant’s fiscal cycle; and
									(ii)the distribution
				of resources, by grant and principal recipient, for prevention, care,
				treatment, drug and commodity purchases, and other purposes;
									(F)relevant national
				authorities in recipient countries should exempt from duties and taxes all
				products financed by Global Fund grants and procured by any principal recipient
				or subrecipient for the purpose of carrying out such grants;
								(G)the Global Fund,
				UNAIDS, and the Global AIDS Coordinator should work together to standardize
				program indicators wherever possible; and
								(H)for purposes of
				evaluating total amounts of funds contributed to the Global Fund under
				subsection (d)(4)(A)(i), the timetable for evaluations of contributions from
				sources other than the United States should take into account the fiscal
				calendars of other major
				contributors.
								.
				(b)United States
			 financial participationSection 202(d) of such Act (22 U.S.C.
			 7622(d)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 $1,000,000,000 for the period of fiscal year 2004 beginning on January
			 1, 2004 and inserting $2,000,000,000 for fiscal year
			 2009,; and
						(B)by striking
			 the fiscal years 2005–2008 and inserting each of the
			 fiscal years 2010 through 2013;
						(2)in paragraph
			 (4)—
						(A)in subparagraph
			 (A)—
							(i)in clause (i), by
			 striking At any time during fiscal years 2004 through 2008, and
			 inserting During each of the fiscal years 2009 through 2013, at an
			 appropriate time of measure, as determined by the Global AIDS
			 Coordinator,;
							(ii)in clause (ii),
			 by striking during any of the fiscal years 2004 through 2008 and
			 inserting during any of the fiscal years 2009 through 2013;
			 and
							(iii)in clause
			 (vi)—
								(I)by striking
			 for the purposes and inserting For the
			 purposes;
								(II)by striking
			 fiscal years 2004 through 2008 and inserting fiscal years
			 2009 through 2013; and
								(III)by striking
			 prior to fiscal year 2004 and inserting before fiscal
			 year 2009;
								(B)in subparagraph
			 (B)(iv), by striking fiscal years 2004 through 2008 and
			 inserting fiscal years 2009 through 2013; and
						(C)in subparagraph
			 (C)(ii), by striking Committee on International Relations and
			 inserting Committee on Foreign Affairs; and
						(3)by adding at the
			 end the following:
						
							(5)Withholding
				fundsNotwithstanding any other provision of this Act, 20 percent
				of the amounts appropriated pursuant to this Act for a contribution to support
				the Global Fund for each of the fiscal years 2010 through 2013 shall be
				withheld from obligation to the Global Fund until the Secretary of State
				certifies to the appropriate congressional committees that the Global
				Fund—
								(A)has established an
				evaluation framework for the performance of Local Fund Agents (referred to in
				this paragraph as LFAs);
								(B)is undertaking a
				systematic assessment of the performance of LFAs;
								(C)is making
				available for public review, according to the Fund Board’s policies and
				practices on disclosure of information, a regular collection and analysis of
				performance data of Fund grants, which shall cover principal recipients and
				subrecipients;
								(D)is maintaining an
				independent, well-staffed Office of the Inspector General that—
									(i)reports directly
				to the Board of the Global Fund; and
									(ii)is responsible
				for regular, publicly published audits of financial, programmatic, and
				reporting aspects of the Global Fund, its grantees, and LFAs;
									(E)has established,
				and is reporting publicly on, standard indicators for all program areas;
								(F)has established a
				methodology to track and is reporting on—
									(i)all subrecipients
				and the amount of funds disbursed to each subrecipient on the grant’s fiscal
				cycle; and
									(ii)the distribution
				of resources, by grant and principal recipient, for prevention, care,
				treatment, drugs and commodities purchase, and other purposes;
									(G)has established a
				policy on tariffs imposed by national governments on all goods and services
				financed by the Global Fund;
								(H)through its
				Secretariat, has taken meaningful steps to prevent national authorities in
				recipient countries from imposing taxes or tariffs on goods or services
				provided by the Fund;
								(I)is maintaining its
				status as a financing institution focused on programs directly related to
				HIV/AIDS, malaria, and tuberculosis; and
								(J)is maintaining and
				making progress on—
									(i)sustaining its
				multisectoral approach, through country coordinating mechanisms; and
									(ii)the
				implementation of grants, as reflected in the proportion of resources allocated
				to different sectors, including governments, civil society, and faith- and
				community-based
				organizations.
									.
					203.Program to
			 facilitate availability of microbicides to prevent transmission of HIV and
			 other diseases
				(a)Statement of
			 policyCongress recognizes the need and urgency to expand the
			 range of interventions for preventing the transmission of human
			 immunodeficiency virus (HIV), including nonvaccine prevention methods that can
			 be controlled by women.
				(b)Program
			 authorizedThe Administrator of the United States Agency for
			 International Development, in coordination with the Coordinator of United
			 States Government Activities to Combat HIV/AIDS Globally, shall develop and
			 implement a program to facilitate widescale availability of microbicides that
			 prevent the transmission of HIV after such microbicides are proven safe and
			 effective.
				(c)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 401 of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22
			 U.S.C. 7671) for HIV/AIDS assistance, there are authorized to be appropriated
			 to the President such sums as may be necessary for each of the fiscal years
			 2009 through 2013 to carry out this section.
				204.Combating
			 HIV/AIDS, tuberculosis, and malaria by strengthening health policies and health
			 systems of partner countries
				(a)In
			 generalTitle II of the United
			 States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7621) is amended by adding at the end the
			 following:
					
						204.Combating
				HIV/AIDS, tuberculosis, and malaria by strengthening health policies and health
				systems of partner countries
							(a)Statement of
				policyIt shall be the policy of the United States
				Government—
								(1)to invest
				appropriate resources authorized under this Act—
									(A)to carry out
				activities to strengthen HIV/AIDS, tuberculosis, and malaria health policies
				and health systems; and
									(B)to provide
				workforce training and capacity-building consistent with the goals and
				objectives of this Act; and
									(2)to support the
				development of a sound policy environment in partner countries to increase the
				ability of such countries—
									(A)to maximize
				utilization of health care resources from donor countries;
									(B)to increase
				national investments in health and education and maximize the effectiveness of
				such investments;
									(C)to improve
				national HIV/AIDS, tuberculosis, and malaria strategies;
									(D)to deliver
				evidence-based services in an effective and efficient manner; and
									(E)to reduce barriers
				that prevent recipients of services from achieving maximum benefit from such
				services.
									(b)Assistance To
				improve public finance management systems
								(1)In
				generalConsistent with the authority under section 129 of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2152), the Secretary of the Treasury,
				acting through the head of the Office of Technical Assistance, is authorized to
				provide assistance for advisors and partner country finance, health, and other
				relevant ministries to improve the effectiveness of public finance management
				systems in partner countries to enable such countries to receive funding to
				carry out programs to combat HIV/AIDS, tuberculosis, and malaria and to manage
				such programs.
								(2)Authorization of
				appropriationsOf the amounts authorized to be appropriated under
				section 401 for HIV/AIDS assistance, there are authorized to be appropriated to
				the Secretary of the Treasury such sums as may be necessary for each of the
				fiscal years 2009 through 2013 to carry out this
				subsection.
								.
				(b)Clerical
			 amendmentThe table of contents for the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 note) is
			 amended by inserting after the item relating to section 203, as added by
			 section 203 of this Act, the following:
					
						
							Sec. 204. Combating HIV/AIDS,
				tuberculosis, and malaria by strengthening health policies and health systems
				of partner
				countries.
						
						.
				205.Facilitating
			 effective operations of the Centers for Disease ControlSection 307 of the Public Health Service Act
			 (42 U.S.C. 242l) is amended—
				(1)by amending
			 subsection (a) to read as follows:
					
						(a)The Secretary may
				participate with other countries in cooperative endeavors in—
							(1)biomedical
				research, health care technology, and the health services research and
				statistical analysis authorized under section 306 and title IX; and
							(2)biomedical
				research, health care services, health care research, or other related
				activities in furtherance of the activities, objectives or goals authorized
				under the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of
				2008.
							;
				and
				(2)in subsection
			 (b)—
					(A)in paragraph (7),
			 by striking and after the semicolon at the end;
					(B)by striking
			 The Secretary may not, in the exercise of his authority under this
			 section, provide financial assistance for the construction of any facility in
			 any foreign country.
					(C)in paragraph (8),
			 by striking for any purpose. and inserting for the
			 purpose of any law administered by the Office of Personnel Management;;
			 and
					(D)by adding at the
			 end the following:
						
							(9)provide such funds
				by advance or reimbursement to the Secretary of State, as may be necessary, to
				pay the costs of acquisition, lease, construction, alteration, equipping,
				furnishing or management of facilities outside of the United States; and
							(10)in consultation
				with the Secretary of State, through grant or cooperative agreement, make funds
				available to public or nonprofit private institutions or agencies in foreign
				countries in which the Secretary is participating in activities described under
				subsection (a) to acquire, lease, construct, alter, or renovate facilities in
				those
				countries.
							.
					(3)in subsection
			 (c)—
					(A)by striking
			 1990 and inserting 1980; and
					(B)by inserting or
			 or section 903 of the Foreign Service Act of 1980 (22 U.S.C.
			 4083) after Code.
					IIIBilateral
			 Efforts
			AGeneral Assistance
			 and Programs
				301.Assistance to
			 combat HIV/AIDS
					(a)Amendments to
			 the Foreign Assistance Act of 1961
						(1)FindingSection
			 104A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(a)) is amended
			 by inserting Central Asia, Eastern Europe, Latin America after
			 Caribbean,.
						(2)PolicySection
			 104A(b) of such Act is amended to read as follows:
							
								(b)Policy
									(1)ObjectivesIt
				is a major objective of the foreign assistance program of the United States to
				provide assistance for the prevention and treatment of HIV/AIDS and the care of
				those affected by the disease. It is the policy objective of the United States,
				by 2013, to—
										(A)assist partner
				countries to—
											(i)prevent 12,000,000
				new HIV infections worldwide;
											(ii)support treatment
				of at least 3,000,000 individuals with HIV/AIDS;
											(iii)support
				additional treatment through coordinated multilateral efforts;
											(iv)support care for
				12,000,000 individuals with HIV/AIDS, including 5,000,000 orphans and
				vulnerable children affected by HIV/AIDS, with an emphasis on promoting a
				comprehensive, coordinated system of services to be integrated throughout the
				continuum of care;
											(v)provide at least
				80 percent of the target population with access to counseling, testing, and
				treatment to prevent the transmission of HIV from mother-to-child;
											(vi)provide access
				for children with HIV to care and treatment services in proportion to their
				percentage within the HIV-infected population of a given partner country;
				and
											(vii)train health
				care professionals and workers in HIV/AIDS prevention, treatment, and care,
				with a goal of providing such training to at least 140,000 new health care
				professionals and workers;
											(B)strengthen the
				capacity to deliver primary health care in developing countries, especially in
				sub-Saharan Africa; and
										(C)help countries
				achieve staffing levels of at least 2.3 doctors, nurses, and midwives per 1,000
				population, as called for by the World Health Organization.
										(2)Coordinated
				global strategyThe United States and other countries with the
				sufficient capacity should provide assistance to countries in sub-Saharan
				Africa, the Caribbean, Central Asia, Eastern Europe, and Latin America, and
				other countries and regions confronting HIV/AIDS epidemics in a coordinated
				global strategy to help address generalized and concentrated epidemics through
				HIV/AIDS prevention, treatment, care, monitoring and evaluation, and related
				activities.
									(3)PrioritiesThe
				United States Government’s response to the global HIV/AIDS pandemic and the
				Government’s efforts to help countries assume leadership of sustainable
				campaigns to combat their local epidemics should place high priority on—
										(A)the prevention of
				the transmission of HIV; and
										(B)moving toward
				universal access to HIV/AIDS prevention counseling and
				services.
										.
						(b)AuthorizationSection
			 104A(c) of such Act is amended—
						(1)in paragraph (1),
			 by striking and other countries and areas. and inserting
			 Central Asia, Eastern Europe, Latin America, and other countries and
			 areas, particularly with respect to refugee populations or those in
			 postconflict settings in such countries and areas with significant or
			 increasing HIV incidence rates.;
						(2)in paragraph (2),
			 by striking and other countries and areas affected by the HIV/AIDS
			 pandemic and inserting Central Asia, Eastern Europe, Latin
			 America, and other countries and areas affected by the HIV/AIDS pandemic,
			 particularly with respect to refugee populations or those in post-conflict
			 settings in such countries and areas with significant or increasing HIV
			 incidence rates.; and
						(3)in paragraph
			 (3)—
							(A)by striking
			 foreign countries and inserting partner countries, other
			 international actors,; and
							(B)by inserting
			 within the framework of the principles of the Three Ones before
			 the period at the end.
							(c)Activities
			 supportedSection 104A(d) of such Act is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A)—
								(i)by inserting
			 and multiple concurrent sexual partnering, after casual
			 sexual partnering; and
								(ii)by striking
			 condoms and inserting male and female
			 condoms;
								(B)in subparagraph
			 (B)—
								(i)by striking
			 programs that and inserting programs that are designed
			 with local input and; and
								(ii)by striking
			 those organizations and inserting those locally based
			 organizations;
								(C)in subparagraph
			 (D), by inserting and promoting the use of provider-initiated or
			 opt-out voluntary testing in accordance with World Health
			 Organization guidelines before the semicolon at the end;
							(D)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (H), (I), and (J),
			 respectively;
							(E)by inserting after
			 subparagraph (E) the following:
								
									(F)assistance
				to—
										(i)achieve the goal
				of reaching 80 percent of pregnant women for prevention and treatment of
				mother-to-child transmission of HIV in countries in which the United States is
				implementing HIV/AIDS programs by 2013; and
										(ii)promote infant
				feeding options and treatment protocols that meet the most recent criteria
				established by the World Health Organization;
										(G)medical male
				circumcision programs as part of national strategies to combat the transmission
				of
				HIV/AIDS;
									;
							(F)in subparagraph
			 (I), as redesignated, by striking and at the end;
							(G)in subparagraph
			 (H), as redesignated—
								(i)by striking the
			 period at the end and inserting , including education and services
			 demonstrated to be effective in reducing the transmission of HIV infection
			 without increasing illicit drug use; and; and
								(H)by adding at the
			 end the following:
								
									(K)assistance for
				counseling, testing, treatment, care, and support programs, including—
										(i)counseling and
				other services for the prevention of reinfection of individuals with
				HIV/AIDS;
										(ii)counseling to
				prevent sexual transmission of HIV, including—
											(I)life skills
				development for practicing abstinence and faithfulness;
											(II)reducing the
				number of sexual partners;
											(III)delaying sexual
				debut; and
											(IV)ensuring correct
				and consistent use of condoms;
											(iii)assistance to
				engage underlying vulnerabilities to HIV/AIDS, especially those of women and
				girls, through structural prevention programs;
										(iv)assistance for
				appropriate HIV/AIDS education programs and training targeted to prevent the
				transmission of HIV among men who have sex with men;
										(v)assistance to
				provide male and female condoms;
										(vi)diagnosis and
				treatment of other sexually transmitted infections;
										(vii)strategies to
				address the stigma and discrimination that impede HIV/AIDS prevention efforts;
				and
										(viii)assistance to
				facilitate widespread access to microbicides for HIV prevention, if safe and
				effective products become available, including financial and technical support
				for culturally appropriate introductory programs, procurement, distribution,
				logistics management, program delivery, acceptability studies, provider
				training, demand generation, and postintroduction
				monitoring.
										;
				and
							(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (B), by striking and at the end;
							(B)in subparagraph
			 (C)—
								(i)by inserting
			 pain management, after opportunistic infections,;
			 and
								(ii)by striking the
			 period at the end and inserting a semicolon; and
								(C)by adding at the
			 end the following:
								
									(D)as part of care
				and treatment of HIV/AIDS, assistance (including prophylaxis and treatment) for
				common HIV/AIDS-related opportunistic infections for free or at a rate at which
				it is easily affordable to the individuals and populations being served;
									(E)as part of care
				and treatment of HIV/AIDS, assistance or referral to available and adequately
				resourced service providers for nutritional support, including counseling and
				where necessary the provision of commodities, for persons meeting
				malnourishment criteria and their
				families;
									;
							(3)in paragraph
			 (4)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(E)carrying out and
				expanding program monitoring, impact evaluation research and analysis, and
				operations research and disseminating data and findings through mechanisms to
				be developed by the Coordinator of United States Government Activities to
				Combat HIV/AIDS Globally, in coordination with the Director of the Centers for
				Disease Control, in order to—
										(i)improve
				accountability, increase transparency, and ensure the delivery of
				evidence-based services through the collection, evaluation, and analysis of
				data regarding gender-responsive interventions, disaggregated by age and
				sex;
										(ii)identify and
				replicate effective models; and
										(iii)develop gender
				indicators to measure outcomes and the impacts of interventions; and
										(F)establishing
				appropriate systems to—
										(i)gather
				epidemiological and social science data on HIV; and
										(ii)evaluate the
				effectiveness of prevention efforts among men who have sex with men, with due
				consideration to stigma and risks associated with
				disclosure.
										;
							(4)in paragraph
			 (5)—
							(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
							(B)by inserting after
			 subparagraph (B) the following:
								
									(C)Mechanism to
				ensure cost-effective drug purchasingSubject to subparagraph
				(B), mechanisms to ensure that safe and effective pharmaceuticals, including
				antiretrovirals and medicines to treat opportunistic infections, are purchased
				at the lowest possible price at which such pharmaceuticals may be obtained in
				sufficient quantity on the world
				market.
									;
							(5)in paragraph
			 (6)—
							(A)by amending the
			 paragraph heading to read as follows:
								
									(6)Related and
				coordinated
				activities
									;
							(B)in subparagraph
			 (B), by striking and at the end;
							(C)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
							(D)by adding at the
			 end the following:
								
									(D)coordinated or
				referred activities to—
										(i)enhance the
				clinical impact of HIV/AIDS care and treatment; and
										(ii)ameliorate the
				adverse social and economic costs often affecting AIDS-impacted families and
				communities through the direct provision, as necessary, or through the
				referral, if possible, of support services, including—
											(I)nutritional and
				food support;
											(II)nutritional
				counseling;
											(III)income-generating
				activities and livelihood initiatives;
											(IV)maternal and
				child health care;
											(V)primary health
				care;
											(VI)the diagnosis and
				treatment of other infectious or sexually transmitted diseases;
											(VII)substance abuse
				and treatment services; and
											(VIII)legal
				services;
											(E)coordinated or
				referred activities to link programs addressing HIV/AIDS with programs
				addressing gender-based violence in areas of significant HIV prevalence to
				assist countries in the development and enforcement of women’s health,
				children’s health, and HIV/AIDS laws and policies that—
										(i)prevent and
				respond to violence against women and girls;
										(ii)promote the
				integration of screening and assessment for gender-based violence into HIV/AIDS
				programming;
										(iii)promote
				appropriate HIV/AIDS counseling, testing, and treatment into gender-based
				violence programs; and
										(iv)assist
				governments to develop partnerships with civil society organizations to create
				networks for psychosocial, legal, economic, or other support services;
										(F)coordinated or
				referred activities to—
										(i)address the
				frequent coinfection of HIV and tuberculosis, in accordance with World Health
				Organization guidelines;
										(ii)promote
				provider-initiated or opt-out HIV/AIDS counseling and testing
				and appropriate referral for treatment and care to individuals with
				tuberculosis or its symptoms, particularly in areas with significant HIV
				prevalence; and
										(iii)strengthen
				programs to ensure that individuals testing positive for HIV receive
				tuberculosis screening and appropriate screening and to improve laboratory
				capacities, infection control, and adherence; and
										(G)activities
				to—
										(i)improve the
				effectiveness of national responses to HIV/AIDS; and
										(ii)strengthen
				overall health systems in high-prevalence countries, including support for
				workforce training, retention, and effective deployment, capacity building,
				laboratory development, equipment maintenance and repair, and public health and
				related public financial management systems and
				operations.
										;
				and
							(6)by adding at the
			 end the following:
							
								(8)Compacts and
				framework agreementsThe development of compacts or framework
				agreements, tailored to local circumstances, with national governments or
				regional partnerships in countries with significant HIV/AIDS burdens to promote
				host government commitment to deeper integration of HIV/AIDS services into
				health systems, contribute to health systems overall, and enhance
				sustainability.
								.
						(d)Compacts and
			 framework agreementsSection 104A of such Act is amended—
						(1)by redesignating
			 subsections (e) through (g) as subsections (f) through (h); and
						(2)by inserting after
			 subsection (d) the following:
							
								(e)Compacts and
				framework agreements
									(1)FindingsCongress
				makes the following findings:
										(A)The
				congressionally mandated Institute of Medicine report entitled PEPFAR
				Implementation: Progress and Promise states: The next strategy
				[of the U.S. Global AIDS Initiative] should squarely address the needs and
				challenges involved in supporting sustainable country HIV/AIDS programs,
				thereby transitioning from a focus on emergency relief..
										(B)One mechanism to
				promote the transition from an emergency to a public health and development
				approach to HIV/AIDS is through compacts or framework agreements between the
				United States Government and each participating nation.
										(C)Key components of
				a transition toward a more sustainable approach toward fighting HIV/AIDS,
				tuberculosis, and malaria and thus priorities for such compacts include—
											(i)building capacity
				to expand the size of the trained health care workforce in partner countries
				and improve its retention, safety, deployment, and utilization of skills and to
				improve public health infrastructure and systems;
											(ii)partner
				governments increasing their national investments in health and education
				systems, as called for in the Abuja Declaration;
											(iii)increasing the
				focus of United States government efforts to address the factors that put women
				and girls at greater risk of HIV/AIDS and to strengthen the legal, economic,
				educational, and social status of women, girls, orphans, and vulnerable
				children and encouraging partner governments to do the same;
											(iv)building on the
				New Partners Initiative and other efforts currently underway to strengthen the
				capacities of community- and faith-based organizations and civil society in
				partner countries to contribute to country efforts to prevent or manage the
				effects of HIV/AIDS, tuberculosis, and malaria epidemics and to improve health
				care delivery;
											(v)improving the
				coordination of efforts to combat HIV/AIDS, tuberculosis, and malaria with
				broader national health and development strategies;
											(vi)promoting
				HIV/AIDS-related laws, regulations, and policies that support voluntary
				diagnostic counseling and rapid testing, pediatric diagnosis, rapid,
				tariff-free regulatory procedures for drugs and commodities, and full inclusion
				of people living with HIV/AIDS in a multisectoral national response.
											(vii)sharing and
				implementing findings based on program evaluations and operations research;
				and
											(viii)reducing the
				disease burden of HIV/AIDS, tuberculosis, and malaria through improved
				prevention efforts.
											(D)Such compacts
				should also take into account the overall national health and development and
				national HIV/AIDS and public health strategies of each country and should
				contain provisions including—
											(i)the specific
				objectives that the country and the United States expect to achieve during the
				term of a compact;
											(ii)the respective
				responsibilities of the country and the United States in the achievement of
				such objectives;
											(iii)regular
				benchmarks to measure, where appropriate, progress toward achieving such
				objectives;
											(iv)an identification
				of the intended beneficiaries, disaggregated by gender and age, and including
				information on orphans and vulnerable children, to the maximum extent
				practicable;
											(v)the methods by
				which the compact is intended to address the factors that put women and girls
				at greater risk of HIV/AIDS and to strengthen the legal, economic, educational,
				and social status of women, girls, orphans, and vulnerable children;
											(vi)the methods by
				which the compact will strengthen the health care capacity, including the
				training, retention, deployment, and utilization of health care workers,
				improve supply chain management, and improve the health systems and
				infrastructure of the partner country, including the ability of compact
				participants to maintain and operate equipment transferred or purchased as part
				of the compact;
											(vii)proposed
				mechanisms to provide oversight;
											(viii)the role of
				civil society in the development of a compact and the achievement of its
				objectives;
											(ix)a description of
				the current and potential participation of other donors in the achievement of
				such objectives, as appropriate; and
											(x)a plan to ensure
				appropriate fiscal accountability for the use of assistance.
											(2)Local
				inputIn entering into a compact authorized under subsection
				(d)(8), the Coordinator of United States Government Activities to Combat
				HIV/AIDS Globally shall seek to ensure that the government of a country—
										(A)takes into account
				the local perspectives of the rural and urban poor, including women, in each
				country; and
										(B)consults with
				private and voluntary organizations, including faith-based organizations, the
				business community, and other donors in the country.
										(3)Congressional
				and public notification after entering into a compactNot later
				than 10 days after entering into a compact authorized under subsection (d)(8),
				the Global AIDS Coordinator shall—
										(A)submit a report
				containing a detailed summary of the compact and a copy of the text of the
				compact to—
											(i)the
				Committee on Foreign Relations of the
				Senate;
											(ii)the
				Committee on Appropriations of the
				Senate;
											(iii)the
				Committee on Foreign Affairs of the House of
				Representatives; and
											(iv)the
				Committee on Appropriations of the House of
				Representatives; and
											(B)publish such
				information in the Federal Register and on the Internet website of the Office
				of the Global AIDS
				Coordinator.
										.
						(e)Annual
			 reportSection 104A(f) of such Act, as redesignated, is
			 amended—
						(1)in paragraph (1),
			 by striking Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
						(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (B), by striking and at the end;
							(B)by striking
			 subparagraph (C) and inserting the following:
								
									(C)a detailed
				breakdown of funding allocations, by program and by country, for prevention
				activities; and
									(D)a detailed assessment of the impact of
				programs established pursuant to such sections, including—
										(i)(I)the effectiveness of
				such programs in reducing—
												(aa)the transmission
				of HIV, particularly in women and girls;
												(bb)mother-to-child
				transmission of HIV, including through drug treatment and therapies, either
				directly or by referral; and
												(cc)mortality rates
				from HIV/AIDS;
												(II)the number of
				patients receiving treatment for AIDS in each country that receives assistance
				under this Act;
											(III)an assessment of
				progress towards the achievement of annual goals set forth in the timetable
				required under the 5-year strategy established under section 101 of the
				United States Leadership Against HIV/AIDS,
				Tuberculosis, and Malaria Act of 2003 and, if annual goals are
				not being met, the reasons for such failure; and
											(IV)retention and
				attrition data for programs receiving United States assistance, including
				mortality and loss to follow-up rates, organized overall and by country;
											(ii)the progress made
				toward—
											(I)improving health
				care delivery systems (including the training of health care workers, including
				doctors, nurses, midwives, pharmacists, laboratory technicians, and compensated
				community health workers);
											(II)advancing safe
				working conditions for health care workers; and
											(III)improving
				infrastructure to promote progress toward universal access to HIV/AIDS
				prevention, treatment, and care by 2013;
											(iii)with respect to
				tuberculosis—
											(I)the increase in
				the number of people treated and the number of tuberculosis patients cured
				through each program, project, or activity receiving United States foreign
				assistance for tuberculosis control purposes through, or in coordination with,
				HIV/AIDS programs;
											(II)a description of
				drug resistance rates among persons treated;
											(III)the percentage
				of such United States foreign assistance provided for diagnosis and treatment
				of individuals with tuberculosis in countries with the highest burden of
				tuberculosis, as determined by the World Health Organization; and
											(IV)a detailed
				description of efforts to integrate HIV/AIDS and tuberculosis prevention,
				treatment, and care programs; and
											(iv)a description of
				coordination efforts with relevant executive branch agencies to link HIV/AIDS
				clinical and social services with non-HIV/AIDS services as part of the United
				States health and development agenda;
										(v)a detailed
				description of integrated HIV/AIDS and food and nutrition programs and
				services, including—
											(I)the amount spent
				on food and nutrition support;
											(II)the types of
				activities supported; and
											(III)an assessment of
				the effectiveness of interventions carried out to improve the health status of
				persons with HIV/AIDS receiving food or nutritional support;
											(vi)a description of
				efforts to improve harmonization, in terms of relevant executive branch
				agencies, coordination with other public and private entities, and coordination
				with partner countries’ national strategic plans as called for in the
				Three Ones;
										(vii)a description
				of—
											(I)the efforts of
				partner countries that were signatories to the Abuja Declaration on HIV/AIDS,
				Tuberculosis and Other Related Infectious Diseases to adhere to the goals of
				such Declaration in terms of investments in public health, including HIV/AIDS;
				and
											(II)a description of
				the HIV/AIDS investments of partner countries that were not signatories to such
				Declaration;
											(viii)a detailed
				description of any compacts or framework agreements reached or negotiated
				between the United States and any partner countries, including a description of
				the elements of compacts described in subsection (e);
										(ix)a description of
				programs serving women and girls, including—
											(I)HIV/AIDS
				prevention programs that address the vulnerabilities of girls and women to
				HIV/AIDS;
											(II)information on
				the number of individuals served by programs aimed at reducing the
				vulnerabilities of women and girls to HIV/AIDS and data on the types,
				objectives, and duration of programs to address these issues;
											(III)information on
				programs to address the particular needs of adolescent girls and young women;
				and
											(IV)programs to
				prevent gender-based violence or to assist victims of gender based violence as
				part, of or in coordination with, HIV/AIDS programs;
											(x)a description of
				strategies, goals, programs, and interventions to—
											(I)address the needs
				and vulnerabilities of youth populations;
											(II)expand access
				among young men and women to evidence-based HIV/AIDS health care services and
				HIV prevention programs, including abstinence education programs; and
											(III)expand
				community-based services to meet the needs of orphans and of children and
				adolescents affected by or vulnerable to HIV/AIDS without increasing
				stigmatization;
											(xi)a description
				of—
											(I)the specific
				strategies funded to ensure the reduction of HIV infection among injection drug
				users;
											(II)the number of
				injection drug users, by country, reached by such strategies;
											(III)medication-assisted
				drug treatment for individuals with HIV or at risk of HIV; and
											(IV)HIV prevention
				programs demonstrated to be effective in reducing HIV transmission without
				increasing drug use;
											(xii)a detailed
				description of program monitoring, operations research, and impact evaluation
				research, including—
											(I)the amount of
				funding provided for each research type;
											(II)an analysis of
				cost-effectiveness models; and
											(III)conclusions
				regarding the efficiency, effectiveness, and quality of services as derived
				from previous or ongoing research and monitoring efforts; and
											(xiii)a description
				of staffing levels of United States government HIV/AIDS teams in countries with
				significant HIV/AIDS programs, including whether or not a full-time coordinator
				was on staff for the
				year.
										.
							(f)Authorization of
			 appropriationsSection 301(b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631(b)) is
			 amended—
						(1)in paragraph (1),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
						(2)in paragraph (3),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013.
						(g)Relationship To
			 assistance programs To enhance nutritionSection 301(c) of such
			 Act is amended to read as follows:
						
							(c)Food and
				nutritional support
								(1)In
				generalAs indicated in the report produced by the Institute of
				Medicine, entitled PEPFAR Implementation: Progress and Promise,
				inadequate caloric intake has been clearly identified as a principal reason for
				failure of clinical response to antiretroviral therapy. In recognition of the
				impact of malnutrition as a clinical health issue for many persons living with
				HIV/AIDS that is often associated with health and economic impacts on these
				individuals and their families, the Global AIDS Coordinator and the
				Administrator of the United States Agency for International Development
				shall—
									(A)follow World
				Health Organization guidelines for HIV/AIDS food and nutrition services;
									(B)integrate
				nutrition programs with HIV/AIDS activities through effective linkages among
				the health, agricultural, and livelihood sectors and establish additional
				services in circumstances in which referrals are inadequate or
				impossible;
									(C)provide, as a
				component of care and treatment programs for persons with HIV/AIDS, food and
				nutritional support to individuals infected with, and affected by, HIV/AIDS who
				meet established criteria for nutritional support (including clinically
				malnourished children and adults, and pregnant and lactating women in programs
				in need of supplemental support), including—
										(i)anthropometric and
				dietary assessment;
										(ii)counseling;
				and
										(iii)therapeutic and
				supplementary feeding;
										(D)provide food and
				nutritional support for children affected by HIV/AIDS and to communities and
				households caring for children affected by HIV/AIDS; and
									(E)in communities
				where HIV/AIDS and food insecurity are highly prevalent, support programs to
				address these often intersecting health problems through community-based
				assistance programs, with an emphasis on sustainable approaches.
									(2)Authorization of
				appropriationsOf the amounts authorized to be appropriated under
				section 401, there are authorized to be appropriated to the President such sums
				as may be necessary for each of the fiscal years 2009 through 2013 to carry out
				this
				subsection.
								.
					(h)Eligibility for
			 assistanceSection 301(d) of such Act is amended to read as
			 follows:
						
							(d)Eligibility for
				assistanceAn organization, including a faith-based organization,
				that is otherwise eligible to receive assistance under section 104A of the
				Foreign Assistance Act of 1961, under this Act, or under any amendment made by
				this Act or by the Tom Lantos and Henry J.
				Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and
				Malaria Reauthorization Act of 2008, to prevent, treat, or
				monitor HIV/AIDS—
								(1)shall not be
				required, as a condition of receiving such assistance—
									(A)to endorse or
				utilize a multisectoral or comprehensive approach to combating HIV/AIDS;
				or
									(B)to endorse,
				utilize, make a referral to, become integrated with, or otherwise participate
				in a prevention method or treatment program to which the organization has a
				religious or moral objection; and
									(2)shall not be
				discriminated against in the solicitation or issuance of grants, contracts, or
				cooperative agreements under such provisions of law for refusing to meet any
				requirement described in paragraph
				(1).
								.
					302.Assistance to
			 combat tuberculosis
					(a)PolicySection
			 104B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3(b)) is amended
			 to read as follows:
						
							(b)PolicyIt
				is a major objective of the foreign assistance program of the United States to
				control tuberculosis. In all countries in which the Government of the United
				States has established development programs, particularly in countries with the
				highest burden of tuberculosis and other countries with high rates of
				tuberculosis, the United States Government should prioritize the achievement of
				the following goals by not later than December 31, 2015:
								(1)Reduce by half the
				tuberculosis death and disease burden from the 1990 baseline.
								(2)Sustain or exceed
				the detection of at least 70 percent of sputum smear-positive cases of
				tuberculosis and the cure of at least 85 percent of those cases
				detected.
								.
					(b)Priority To Stop
			 TB StrategySection 104B(e) of such Act is amended to read as
			 follows:
						
							(e)Priority To Stop
				TB StrategyIn furnishing assistance under subsection (c), the
				President shall give priority to—
								(1)activities
				described in the Stop TB Strategy, including expansion and enhancement of
				Directly Observed Treatment Short-course (DOTS) coverage, rapid testing,
				treatment for individuals infected with both tuberculosis and HIV, and
				treatment for individuals with multi-drug resistant tuberculosis (MDR-TB),
				strengthening of health systems, use of the International Standards for
				Tuberculosis Care by all providers, empowering individuals with tuberculosis,
				and enabling and promoting research to develop new diagnostics, drugs, and
				vaccines, and program-based operational research relating to tuberculosis;
				and
								(2)funding for the
				Global Tuberculosis Drug Facility, the Stop Tuberculosis Partnership, and the
				Global Alliance for TB Drug
				Development.
								.
					(c)Assistance for
			 the World Health Organization and the Stop Tuberculosis
			 PartnershipSection 104B of such Act is amended—
						(1)by redesignating
			 subsection (f) as subsection (g); and
						(2)by inserting after
			 subsection (e) the following:
							
								(f)Assistance for
				the World Health Organization and the Stop Tuberculosis
				PartnershipIn carrying out this section, the President, acting
				through the Administrator of the United States Agency for International
				Development, is authorized to provide increased resources to the World Health
				Organization and the Stop Tuberculosis Partnership to improve the capacity of
				countries with high rates of tuberculosis and other affected countries to
				implement the Stop TB Strategy and specific strategies related to addressing
				multiple drug resistant tuberculosis (MDR-TB) and extensively drug resistant
				tuberculosis
				(XDR-TB).
								.
						(d)DefinitionsSection
			 104B(g) of such Act, as redesignated, is amended—
						(1)in paragraph (1),
			 by striking the period at the end and inserting the following:
			 “including—
							
								(A)low–cost and
				effective diagnosis, treatment, and monitoring of tuberculosis;
								(B)a reliable drug
				supply;
								(C)a management
				strategy for public health systems;
								(D)health system
				strengthening;
								(E)promotion of the
				use of the International Standards for Tuberculosis Care by all care
				providers;
								(F)bacteriology under
				an external quality assessment framework;
								(G)short-course
				chemotherapy; and
								(H)sound reporting
				and recording systems.
								;
				and
						(2)by redesignating
			 paragraph (5) as paragraph (6); and
						(3)by inserting after
			 paragraph (4) the following:
							
								(5)Stop TB
				strategyThe term Stop TB Strategy means the 6-point
				strategy to reduce tuberculosis developed by the World Health Organization,
				which is described in the Global Plan to Stop TB 2006–2015: Actions for Life, a
				comprehensive plan developed by the Stop TB Partnership that sets out the
				actions necessary to achieve the millennium development goal of cutting
				tuberculosis deaths and disease burden in half by
				2015.
								.
						(e)Authorization of
			 appropriationsSection 302 (b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7632(b)) is
			 amended—
						(1)in paragraph (1),
			 by striking such sums as may be necessary for each of the fiscal years
			 2004 through 2008 and inserting a total of $4,000,000,000 for
			 the 5-year period beginning on October 1, 2008.; and
						(2)in paragraph (3),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013..
						303.Assistance to
			 combat malaria
					(a)Amendment to the
			 Foreign Assistance Act of 1961Section 104C(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151–4(b)) is amended by inserting
			 treatment, after control,.
					(b)Authorization of
			 AppropriationsSection 303 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003, and Malaria Act of 2003
			 (22 U.S.C. 7633) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking such sums as may be necessary for fiscal years 2004 through
			 2008 and inserting $5,000,000,000 during the 5-year period
			 beginning on October 1, 2008; and
							(B)in paragraph (3),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
							(2)by adding at the
			 end the following:
							
								(c)Statement of
				policyProviding assistance for the prevention, control,
				treatment, and the ultimate eradication of malaria is—
									(1)a major objective
				of the foreign assistance program of the United States; and
									(2)1 component of a
				comprehensive United States global health strategy to reduce disease burdens
				and strengthen communities around the world.
									(d)Development of a
				Comprehensive 5-Year StrategyThe President shall establish a
				comprehensive, 5-year strategy to combat global malaria that—
									(1)strengthens the
				capacity of the United States to be an effective leader of international
				efforts to reduce malaria burden;
									(2)maintains
				sufficient flexibility and remains responsive to the ever-changing nature of
				the global malaria challenge;
									(3)includes specific
				objectives and multisectoral approaches and strategies to reduce the
				prevalence, mortality, incidence, and spread of malaria;
									(4)describes how this
				strategy would contribute to the United States’ overall global health and
				development goals;
									(5)clearly explains
				how outlined activities will interact with other United States Government
				global health activities, including the 5-year global AIDS strategy required
				under this Act;
									(6)expands
				public-private partnerships and leverage of resources;
									(7)coordinates among
				relevant Federal agencies to maximize human and financial resources and to
				reduce duplication among these agencies, foreign governments, and international
				organizations;
									(8)coordinates with
				other international entities, including the Global Fund;
									(9)maximizes United
				States capabilities in the areas of technical assistance and training and
				research, including vaccine research; and
									(10)establishes
				priorities and selection criteria for the distribution of resources based on
				factors such as—
										(A)the size and
				demographics of the population with malaria;
										(B)the needs of that
				population;
										(C)the country’s
				existing infrastructure; and
										(D)the ability to
				closely coordinate United States Government efforts with national malaria
				control plans of partner
				countries.
										.
						304.Malaria
			 Response CoordinatorSection
			 304 of the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7634)
			 is amended to read as follows:
					
						304.Malaria
				Response Coordinator
							(a)In
				generalThere is established within the United States Agency for
				International Development a Coordinator of United States Government Activities
				to Combat Malaria Globally (referred to in this section as the Malaria
				Coordinator), who shall be appointed by the President.
							(b)AuthoritiesThe
				Malaria Coordinator, acting through nongovernmental organizations (including
				faith-based and community-based organizations), partner country finance,
				health, and other relevant ministries, and relevant executive branch agencies
				as may be necessary and appropriate to carry out this section, is authorized
				to—
								(1)operate
				internationally to carry out prevention, care, treatment, support, capacity
				development, and other activities to reduce the prevalence, mortality, and
				incidence of malaria;
								(2)provide grants to,
				and enter into contracts and cooperative agreements with, nongovernmental
				organizations (including faith-based organizations) to carry out this section;
				and
								(3)transfer and
				allocate executive branch agency funds that have been appropriated for the
				purposes described in paragraphs (1) and (2).
								(c)Duties
								(1)In
				generalThe Malaria Coordinator has primary responsibility for
				the oversight and coordination of all resources and international activities of
				the United States Government relating to efforts to combat malaria.
								(2)Specific
				dutiesThe Malaria Coordinator shall—
									(A)facilitate program
				and policy coordination of antimalaria efforts among relevant executive branch
				agencies and nongovernmental organizations by auditing, monitoring, and
				evaluating such programs;
									(B)ensure that each
				relevant executive branch agency undertakes antimalarial programs primarily in
				those areas in which the agency has the greatest expertise, technical
				capability, and potential for success;
									(C)coordinate
				relevant executive branch agency activities in the field of malaria prevention
				and treatment;
									(D)coordinate
				planning, implementation, and evaluation with the Global AIDS Coordinator in
				countries in which both programs have a significant presence;
									(E)coordinate with
				national governments, international agencies, civil society, and the private
				sector; and
									(F)establish due
				diligence criteria for all recipients of funds appropriated by the Federal
				Government for malaria assistance.
									(d)Assistance for
				the World Health OrganizationIn carrying out this section, the
				President may provide financial assistance to the Roll Back Malaria Partnership
				of the World Health Organization to improve the capacity of countries with high
				rates of malaria and other affected countries to implement comprehensive
				malaria control programs.
							(e)Coordination of
				Assistance EffortsIn carrying out this section and in accordance
				with section 104C of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–4),
				the Malaria Coordinator shall coordinate the provision of assistance by working
				with—
								(1)relevant executive
				branch agencies, including—
									(A)the Department of
				State (including the Office of the Global AIDS Coordinator);
									(B)the Department of
				Health and Human Services;
									(C)the Department of
				Defense; and
									(D)the Office of the
				United States Trade Representative;
									(2)relevant
				multilateral institutions, including—
									(A)the World Health
				Organization;
									(B)the United Nations
				Children’s Fund;
									(C)the United Nations
				Development Programme;
									(D)the Global
				Fund;
									(E)the World Bank;
				and
									(F)the Roll Back
				Malaria Partnership;
									(3)program delivery
				and efforts to lift barriers that would impede effective and comprehensive
				malaria control programs; and
								(4)partner or
				recipient country governments and national entities including universities and
				civil society organizations (including faith- and community-based
				organizations).
								(f)ResearchTo
				carry out this section and in accordance with section 104C of the Foreign
				Assistance Act of 1961 (22 U.S.C. 1151d–4), the Secretary of Health and Human
				Services, through the Centers for Disease Control and Prevention and the
				National Institutes of Health, shall conduct appropriate programmatically
				relevant clinical and operational research to identify and evaluate new
				diagnostics, treatment regimens, and interventions to prevent and control
				malaria.
							(g)MonitoringTo
				ensure that adequate malaria controls are established and implemented, the
				Centers for Disease Control and Prevention shall carry out appropriate
				surveillance and evaluation activities to monitor global malaria trends and
				assess environmental and health impacts of malarial control efforts.
							(h)Annual
				report
								(1)SubmissionNot
				later than 1 year after the date of the enactment of the
				Tom Lantos and Henry J. Hyde United States
				Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
				Act of 2008, and annually thereafter, the President shall submit
				a report to the appropriate congressional committees that describes United
				States assistance for the prevention, treatment, control, and elimination of
				malaria.
								(2)ContentsThe
				report required under paragraph (1) shall describe—
									(A)the countries and
				activities to which malaria resources have been allocated;
									(B)the number of
				people reached through malaria assistance programs, including data on children
				and pregnant women;
									(C)research efforts
				to develop new tools to combat malaria, including drugs and vaccines;
									(D)the collaboration
				and coordination of United States antimalarial efforts with the World Health
				Organization, the Global Fund, the World Bank, other donor governments, major
				private efforts, and relevant executive agencies;
									(E)the coordination
				of United States antimalarial efforts with the national malarial strategies of
				other donor or partner governments and major private initiatives;
									(F)the estimated
				impact of United States assistance on childhood mortality and morbidity from
				malaria;
									(G)the coordination
				of antimalarial efforts with broader health and development programs;
				and
									(H)the constraints on
				implementation of programs posed by health workforce shortages or capacities;
				and
									(I)the number of
				personnel trained as health workers and the training levels
				achieved.
									.
				305.Amendment to
			 Immigration and Nationality ActSection 212(a)(1)(A)(i) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(1)(A)(i)) is amended by striking ,
			 which shall include infection with the etiologic agent for acquired immune
			 deficiency syndrome, and inserting a semicolon.
				306.Clerical
			 amendmentTitle III of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631 et seq.) is
			 amended by striking the heading for subtitle B and inserting the
			 following:
					
						BAssistance for
				women, children, and
				families
						.
				308.RequirementsSection 312(b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7652(b)) is
			 amended by striking paragraphs (1), (2), and (3) and inserting the
			 following:
					
						(1)establish a target
				for the prevention and treatment of mother-to-child transmission of HIV that,
				by 2013, will reach at least 80 percent of pregnant women in those countries
				most affected by HIV/AIDS in which the United States has HIV/AIDS
				programs;
						(2)establish a target
				that, by 2013, the proportion of children receiving care and treatment under
				this Act is proportionate to their numbers within the population of HIV
				infected individuals in each country;
						(3)integrate care and
				treatment with prevention of mother-to-child transmission of HIV programs to
				improve outcomes for HIV-affected women and families as soon as is feasible and
				support strategies that promote successful follow-up and continuity of care of
				mother and child;
						(4)expand programs
				designed to care for children orphaned by, affected by, or vulnerable to
				HIV/AIDS;
						(5)ensure that women
				in prevention of mother-to-child transmission of HIV programs are provided
				with, or referred to, appropriate maternal and child services; and
						(6)develop a timeline
				for expanding access to more effective regimes to prevent mother-to-child
				transmission of HIV, consistent with the national policies of countries in
				which programs are administered under this Act and the goal of achieving
				universal use of such regimes as soon as
				possible.
						.
				309.Annual report
			 on prevention of mother-to-child transmission of HIVSection 313(a) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7653(a)) is
			 amended by striking 5 years and inserting 10
			 years.
				IVFunding
			 allocations
			401.Authorization
			 of appropriationsSection
			 401(a) of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22
			 U.S.C. 7671(a)) is amended by striking $3,000,000,000 for each of the
			 fiscal years 2004 through 2008 and inserting $50,000,000,000 for
			 the 5-year period beginning on October 1, 2008.
			402.Sense of
			 CongressSection 402(b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7672(b)) is
			 amended by striking an effective distribution of such amounts would
			 be and all that follows through 10 percent of such
			 amounts and inserting 10 percent should be used.
			403.Allocation of
			 fundsSection 403 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673) is
			 amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)Balanced funding
				requirement
							(1)In
				generalThe Global AIDS Coordinator shall—
								(A)provide balanced
				funding for prevention activities for sexual transmission of HIV/AIDS;
				and
								(B)ensure that
				behavioral change programs, including abstinence, delay of sexual debut,
				monogamy, fidelity, and partner reduction, are implemented and funded in a
				meaningful and equitable way in the strategy for each host country based on
				objective epidemiological evidence as to the source of infections and in
				consultation with the government of each host county involved in HIV/AIDS
				prevention activities.
								(2)Prevention
				strategy
								(A)EstablishmentIn
				carrying out paragraph (1), the Global AIDS Coordinator shall establish a HIV
				sexual transmission prevention strategy governing the expenditure of funds
				authorized under this Act to prevent the sexual transmission of HIV in any host
				country with a generalized epidemic.
								(B)ReportIn
				each host country described in subparagraph (A), if the strategy established
				under subparagraph (A) provides less than 50 percent of the funds described in
				subparagraph (A) for behavioral change programs, including abstinence, delay of
				sexual debut, monogamy, fidelity, and partner reduction, the Global AIDS
				Coordinator shall, not later than 30 days after the issuance of this strategy,
				report to the appropriate congressional committees on the justification for
				this decision.
								(3)ExclusionPrograms
				and activities that implement or purchase new prevention technologies or
				modalities, such as medical male circumcision, pre-exposure pharmaceutical
				prophylaxis to prevent transmission of HIV, or microbicides and programs and
				activities that provide counseling and testing for HIV or prevent
				mother-to-child prevention of HIV, shall not be included in determining
				compliance with paragraph (2).
							(4)ReportNot
				later than 1 year after the date of the enactment of the
				Tom Lantos and Henry J. Hyde United States
				Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
				Act of 2008, and annually thereafter as part of the annual report
				required under section 104A(e) of the Foreign Assistance Act of 1961 (22 U.S.C.
				2151b-2(e)), the President shall—
								(A)submit a report on
				the implementation of paragraph (2) for the most recently concluded fiscal year
				to the appropriate congressional committees; and
								(B)make the report
				described in subparagraph (A) available to the
				public.
								;
				and
				(2)in subsection (b)—
					(A)by striking fiscal years 2006
			 through 2008 and inserting fiscal years 2009 through
			 2013; and
					(B)by striking
			 vulnerable children affected by and inserting other
			 children affected by, or vulnerable to,.
					
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Tom Lantos and Henry J. Hyde
			 United States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
			 Reauthorization Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Purpose.
					Sec. 5. Authority to consolidate and combine
				reports.
					TITLE I—Policy Planning and
				Coordination
					Sec. 101. Development of an updated,
				comprehensive, 5-year, global strategy.
					Sec. 102. Interagency working
				group.
					Sec. 103. Sense of Congress.
					TITLE II—Support for multilateral
				funds, programs, and public-private partnerships
					Sec. 201. Voluntary contributions to
				international vaccine funds.
					Sec. 202. Participation in the Global Fund to
				Fight AIDS, Tuberculosis and Malaria.
					Sec. 203. Research on methods for women to
				prevent transmission of HIV and other diseases.
					Sec. 204. Combating HIV/AIDS, tuberculosis, and
				malaria by strengthening health policies and health systems of partner
				countries.
					Sec. 205. Facilitating effective operations of
				the Centers for Disease Control.
					Sec. 206. Facilitating vaccine
				development.
					TITLE III—Bilateral
				Efforts
					Subtitle A—General Assistance and
				Programs
					Sec. 301. Assistance to combat
				HIV/AIDS.
					Sec. 302. Assistance to combat
				tuberculosis.
					Sec. 303. Assistance to combat
				malaria.
					Sec. 304. Malaria Response
				Coordinator.
					Sec. 305. Amendment to Immigration and
				Nationality Act.
					Sec. 306. Clerical amendment.
					Sec. 307. Requirements.
					Sec. 308. Annual report on prevention of
				mother-to-child transmission of HIV.
					Sec. 309. Prevention of mother-to-child
				transmission expert panel.
					TITLE IV—Funding
				allocations
					Sec. 401. Authorization of
				appropriations.
					Sec. 402. Sense of Congress.
					Sec. 403. Allocation of funds.
				
			2.FindingsSection 2 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601) is amended
			 by adding at the end the following:
			
				(29)On May 27, 2003, the
				President signed this Act into law, launching the largest international public
				health program of its kind ever created.
				(30)Between 2003 and 2008,
				the United States, through the President’s Emergency Plan for AIDS Relief
				(PEPFAR) and in conjunction with other bilateral programs and the multilateral
				Global Fund has helped to—
					(A)provide antiretroviral
				therapy for over 1,900,000 people;
					(B)ensure that over 150,000
				infants, most of whom would have likely been infected with HIV during pregnancy
				or childbirth, were not infected; and
					(C)provide palliative care
				and HIV prevention assistance to millions of other people.
					(31)While United States
				leadership in the battles against HIV/AIDS, tuberculosis, and malaria has had
				an enormous impact, these diseases continue to take a terrible toll on the
				human race.
				(32)According to the 2007
				AIDS Epidemic Update of the Joint United Nations Programme on HIV/AIDS
				(UNAIDS)—
					(A)an estimated 2,100,000
				people died of AIDS-related causes in 2007; and
					(B)an estimated 2,500,000
				people were newly infected with HIV during that year.
					(33)According to the World
				Health Organization, malaria kills more than 1,000,000 people per year, 70
				percent of whom are children under 5 years of age.
				(34)According to the World
				Health Organization, 1/3 of the world’s population is
				infected with the tuberculosis bacterium, and tuberculosis is 1 of the greatest
				infectious causes of death of adults worldwide, killing 1,600,000 people per
				year.
				(35)Efforts to promote
				abstinence, fidelity, the correct and consistent use of condoms, the delay of
				sexual debut, and the reduction of concurrent sexual partners represent
				important elements of strategies to prevent the transmission of
				HIV/AIDS.
				(36)According to
				UNAIDS—
					(A)women and girls make up
				nearly 60 percent of persons in sub-Saharan Africa who are HIV positive;
					(B)women and girls are more
				biologically, economically, and socially vulnerable to HIV infection;
				and
					(C)gender issues are
				critical components in the effort to prevent HIV/AIDS and to care for those
				affected by the disease.
					(37)Children who have lost a
				parent to HIV/AIDS, who are otherwise directly affected by the disease, or who
				live in areas of high HIV prevalence may be vulnerable to the disease or its
				socioeconomic effects.
				(38)Lack of health capacity,
				including insufficient personnel and inadequate infrastructure, in sub-Saharan
				Africa and other regions of the world is a critical barrier that limits the
				effectiveness of efforts to combat HIV/AIDS, tuberculosis, and malaria, and to
				achieve other global health goals.
				(39)On March 30, 2007, the
				Institute of Medicine of the National Academies released a report entitled
				PEPFAR Implementation: Progress and Promise, which found that
				budget allocations setting percentage levels for spending on prevention, care,
				and treatment and for certain subsets of activities within the prevention
				category—
					(A)have adversely
				affected implementation of the U.S. Global AIDS Initiative;
					(B)have inhibited
				comprehensive, integrated, evidence based approaches;
					(C)have been
				counterproductive;
					(D)may have been
				helpful initially in ensuring a balance of attention to activities within the 4
				categories of prevention, treatment, care, and orphans and vulnerable
				children;
					(E)have also limited
				PEPFAR’s ability to tailor its activities in each country to the local epidemic
				and to coordinate with the level of activities in the countries’ national
				plans; and
					(F)should be removed by
				Congress and replaced with more appropriate mechanisms that—
						(i)ensure
				accountability for results from Country Teams to the U.S. Global AIDS
				Coordinator and to Congress; and
						(ii)ensure that
				spending is directly linked to and commensurate with necessary efforts to
				achieve both country and overall performance targets for prevention, treatment,
				care, and orphans and vulnerable children.
						(40)The United States
				Government has endorsed the principles of harmonization in coordinating efforts
				to combat HIV/AIDS commonly referred to as the Three Ones, which
				includes—
					(A)1 agreed HIV/AIDS action
				framework that provides the basis for coordination of the work of all
				partners;
					(B)1 national HIV/AIDS
				coordinating authority, with a broadbased multisectoral mandate; and
					(C)1 agreed HIV/AIDS
				country-level monitoring and evaluating system.
					(41)In the Abuja Declaration
				on HIV/AIDS, Tuberculosis and Other Related Infectious Diseases, of April
				26–27, 2001 (referred to in this Act as the Abuja Declaration),
				the Heads of State and Government of the Organization of African Unity
				(OAU)—
					(A)declared that they would
				place the fight against HIV/AIDS at the forefront and as the highest
				priority issue in our respective national development plans;
					(B)committed TO TAKE
				PERSONAL RESPONSIBILITY AND PROVIDE LEADERSHIP for the activities of the
				National AIDS Commissions/Councils;
					(C)resolved to lead
				from the front the battle against HIV/AIDS, Tuberculosis and Other Related
				Infectious Diseases by personally ensuring that such bodies were properly
				convened in mobilizing our societies as a whole and providing focus for unified
				national policymaking and programme implementation, ensuring coordination of
				all sectors at all levels with a gender perspective and respect for human
				rights, particularly to ensure equal rights for people living with
				HIV/AIDS; and
					(D)pledged to set a
				target of allocating at least 15% of our annual budget to the improvement of
				the health
				sector.
					.
		3.DefinitionsSection 3 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7602) is
			 amended—
			(1)in paragraph (2), by
			 striking Committee on International Relations and inserting
			 Committee on Foreign Affairs of the House of Representatives, the
			 Committee on Appropriations of the Senate, and the Committee on
			 Appropriations;
			(2)by redesignating
			 paragraph (6) as paragraph (12);
			(3)by redesignating
			 paragraphs (3) through (5), as paragraphs (4) through (6), respectively;
			(4)by inserting after
			 paragraph (2) the following:
				
					(3)Global AIDS
				coordinatorThe term Global AIDS Coordinator means
				the Coordinator of United States Government Activities to Combat HIV/AIDS
				Globally.
					;
			(5)by inserting after
			 paragraph (6), as redesignated, the following:
				
					(7)Impact evaluation
				researchThe term impact evaluation research means
				the application of research methods and statistical analysis to measure the
				extent to which change in a population-based outcome can be attributed to
				program intervention instead of other environmental factors.
					(8)Operations
				researchThe term operations research means the
				application of social science research methods and statistical analysis to
				judge, compare, and improve policies and program outcomes, from the earliest
				stages of defining and designing programs through their development and
				implementation, with the objective of the rapid dissemination of conclusions
				and concrete impact on programming.
					(9)ParaprofessionalThe
				term paraprofessional means an individual who is trained and
				employed as a health agent for the provision of basic assistance in the
				identification, prevention, or treatment of illness or disability.
					(10)Partner
				governmentThe term partner government means a
				government with which the United States is working to provide assistance to
				combat HIV/AIDS, tuberculosis, or malaria on behalf of people living within the
				jurisdiction of such government.
					(11)Program
				monitoringThe term program monitoring means the
				collection, analysis, and use of routine program data to determine—
						(A)how well a program is
				carried out; and
						(B)how much the program
				costs.
						;
				and
			(6)by inserting after
			 paragraph (12), as redesignated, the following:
				
					(13)Structural HIV
				preventionThe term structural HIV prevention means
				activities or programs designed to—
						(A)address environmental
				factors that could create conditions conducive to the spread of HIV; and
						(B)determine the best ways
				to remedy such factors by enhancing life skills and promoting changes in laws,
				policies, and social
				norms.
						.
			4.PurposeSection 4 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7603) is amended
			 to read as follows:
			
				4.PurposeThe purpose of this Act is to strengthen and
				enhance United States leadership and the effectiveness of the United States
				response to the HIV/AIDS, tuberculosis, and malaria pandemics and other related
				and preventable infectious diseases as part of the overall United States health
				and development agenda by—
					(1)establishing
				comprehensive, coordinated, and integrated 5-year, global strategies to combat
				HIV/AIDS, tuberculosis, and malaria by—
						(A)building on progress and
				successes to date;
						(B)improving harmonization
				of United States efforts with national strategies of partner governments and
				other public and private entities; and
						(C)emphasizing capacity
				building initiatives in order to promote a transition toward greater
				sustainability through the support of country-driven efforts;
						(2)providing increased
				resources for bilateral and multilateral efforts to fight HIV/AIDS,
				tuberculosis, and malaria as integrated components of United States development
				assistance;
					(3)intensifying efforts
				to—
						(A)prevent HIV
				infection;
						(B)ensure the continued
				support for, and expanded access to, treatment and care programs;
						(C)enhance the effectiveness
				of prevention, treatment, and care programs; and
						(D)address the particular
				vulnerabilities of girls and women;
						(4)encouraging the expansion
				of private sector efforts and expanding public-private sector partnerships to
				combat HIV/AIDS, tuberculosis, and malaria;
					(5)reinforcing efforts
				to—
						(A)develop safe and
				effective vaccines, microbicides, and other prevention and treatment
				technologies; and
						(B)improve diagnostics
				capabilities for HIV/AIDS, tuberculosis, and malaria; and
						(6)helping partner countries
				to—
						(A)strengthen health
				systems;
						(B)improve human health
				capacity; and
						(C)address infrastructural
				weaknesses.
						.
		5.Authority to consolidate
			 and combine reportsSection 5
			 of the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7604)
			 is amended by inserting , with the exception of the 5-year
			 strategy before the period at the end.
		IPolicy Planning and
			 Coordination
			101.Development of an
			 updated, comprehensive, 5-year, global strategy
				(a)StrategySection
			 101(a) of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22
			 U.S.C. 7611(a)) is amended to read as follows:
					
						(a)StrategyThe
				President shall establish a comprehensive, integrated, 5-year strategy to
				expand and improve efforts to combat global HIV/AIDS. This strategy
				shall—
							(1)further strengthen the
				capability of the United States to be an effective leader of the international
				campaign against this disease and strengthen the capacities of nations
				experiencing HIV/AIDS epidemics to combat this disease;
							(2)maintain sufficient
				flexibility and remain responsive to—
								(A)changes in the
				epidemic;
								(B)challenges facing partner
				countries in developing and implementing an effective national response;
				and
								(C)evidence-based
				improvements and innovations in the prevention, care, and treatment of
				HIV/AIDS;
								(3)situate United States
				efforts to combat HIV/AIDS, tuberculosis, and malaria within the broader United
				States global health and development agenda, establishing a roadmap to link
				investments in specific disease programs to the broader goals of strengthening
				health systems and infrastructure and to integrate and coordinate HIV/AIDS,
				tuberculosis, or malaria programs with other health or development programs, as
				appropriate;
							(4)provide a plan to—
								(A)prevent 12,000,000 new
				HIV infections worldwide;
								(B)support treatment of at
				least 3,000,000 individuals with HIV/AIDS and support additional treatment
				through coordinated multilateral efforts;
								(C)support care for
				12,000,000 individuals with HIV/AIDS, including 5,000,000 orphans and
				vulnerable children affected by HIV/AIDS, with an emphasis on promoting a
				comprehensive, coordinated system of services to be integrated throughout the
				continuum of care;
								(D)help partner countries in
				the effort to achieve goals of 80 percent access to counseling, testing, and
				treatment to prevent the transmission of HIV from mother to child, emphasizing
				a continuum of care model;
								(E)help partner countries to
				provide care and treatment services to children with HIV in proportion to their
				percentage within the HIV-infected population in each country;
								(F)promote preservice
				training for health professionals designed to strengthen the capacity of
				institutions to develop and implement policies for training health workers to
				combat HIV/AIDS, tuberculosis, and malaria;
								(G)equip teachers with
				skills needed for HIV/AIDS prevention, treatment, and care;
								(H)provide and share best
				practices for combating HIV/AIDS with health professionals; and
								(I)help partner countries to
				train and support retention of health care professionals and paraprofessionals,
				with the target of training and retaining at least 140,000 new health care
				professionals and paraprofessionals and to strengthen capacities in developing
				countries, especially in sub-Saharan Africa, to deliver primary health care
				with the objective of helping countries achieve staffing levels of at least 2.3
				doctors, nurses, and midwives per 1,000 population, as called for by the World
				Health Organization;
								(5)include multisectoral
				approaches and specific strategies to treat individuals infected with HIV/AIDS
				and to prevent the further transmission of HIV infections, with a particular
				focus on the needs of families with children (including the prevention of
				mother-to-child transmission), women, young people, orphans, and vulnerable
				children;
							(6)establish a timetable
				with annual global treatment targets;
							(7)expand the integration of
				timely and relevant research within the prevention, care, and treatment of
				HIV/AIDS;
							(8)include a plan for
				program monitoring, operations research, and impact evaluation and for the
				dissemination of a best practices report to highlight findings;
							(9)provide for consultation
				with local leaders and officials to develop prevention strategies and programs
				that are tailored to the unique needs of each country and community and
				targeted particularly toward those most at risk of acquiring HIV
				infection;
							(10)make the reduction of
				HIV/AIDS behavioral risks a priority of all prevention efforts by—
								(A)promoting abstinence from
				sexual activity and encouraging monogamy and faithfulness;
								(B)encouraging the correct
				and consistent use of male and female condoms and increasing the availability
				of, and access to, these commodities;
								(C)promoting the delay of
				sexual debut and the reduction of multiple concurrent sexual partners;
								(D)promoting education for
				discordant couples (where an individual is infected with HIV and the other
				individual is uninfected or whose status is unknown) about safer sex
				practices;
								(E)promoting voluntary
				counseling and testing, addiction therapy, and other prevention and treatment
				tools for illicit injection drug users and other substance abusers;
								(F)educating men and boys
				about the risks of procuring sex commercially and about the need to end violent
				behavior toward women and girls;
								(G)supporting comprehensive
				programs to promote alternative livelihoods, safety, and social reintegration
				strategies for commercial sex workers and their families;
								(H)promoting cooperation
				with law enforcement to prosecute offenders of trafficking, rape, and sexual
				assault crimes with the goal of eliminating such crimes; and
								(I)working to eliminate
				rape, gender-based violence, sexual assault, and the sexual exploitation of
				women and children;
								(11)include programs to
				reduce the transmission of HIV through structural prevention efforts,
				particularly addressing the heightened vulnerabilities of women and girls to
				HIV in many countries; and
							(12)support other important
				means of preventing or reducing the transmission of HIV, including—
								(A)medical male
				circumcision;
								(B)the maintenance of a safe
				blood supply; and
								(C)other mechanisms to
				reduce the transmission of HIV;
								(13)increase support for
				prevention of mother-to-child transmission;
							(14)build capacity within
				the public health sector of developing countries by improving health systems
				and public health infrastructure and developing indicators to measure changes
				in broader public health sector capabilities;
							(15)increase the
				coordination of HIV/AIDS programs with development programs;
							(16)provide a framework for
				expanding or developing existing or new country or regional programs,
				including—
								(A)drafting compacts or
				other agreements, as appropriate;
								(B)establishing criteria and
				objectives for such compacts and agreements; and
								(C)promoting
				sustainability;
								(17)provide a plan for
				national and regional priorities for resource distribution and a global
				investment plan by region;
							(18)provide a plan to
				address the immediate and ongoing needs of women and girls, which—
								(A)addresses the
				vulnerabilities that contribute to their elevated risk of infection;
								(B)includes specific goals
				and targets to address these factors;
								(C)provides clear guidance
				to field missions to integrate gender across prevention, care, and treatment
				programs;
								(D)sets forth
				gender-specific indicators to monitor progress on outcomes and impacts of
				gender programs;
								(E)supports efforts in
				countries in which women or orphans lack inheritance rights and other
				fundamental protections to promote the passage, implementation, and enforcement
				of such laws;
								(F)supports life skills
				training and other structural prevention activities, especially among women and
				girls, with the goal of reducing vulnerabilities to HIV/AIDS;
								(G)addresses and prevents
				gender-based violence; and
								(H)addresses the
				posttraumatic and psychosocial consequences and provides postexposure
				prophylaxis protecting against HIV infection to victims of gender-based
				violence and rape;
								(19)provide a plan to
				address the vulnerabilities and needs of orphans and children who are
				vulnerable to, or affected by, HIV/AIDS;
							(20)provide a framework to
				work with international actors and partner countries toward universal access to
				HIV/AIDS prevention, treatment, and care programs, recognizing that prevention
				is of particular importance in terms of sequencing;
							(21)enhance the coordination
				of United States bilateral efforts to combat global HIV/AIDS with other major
				public and private entities;
							(22)enhance the attention
				given to the national strategic HIV/AIDS plans of countries receiving United
				States assistance by—
								(A)reviewing the planning
				and programmatic decisions associated with that assistance; and
								(B)helping to strengthen
				such national strategies, if necessary;
								(23)support activities
				described in the Global Plan to Stop TB, including—
								(A)expanding and enhancing
				the coverage of the Directly Observed Treatment Short-course (DOTS) in order to
				treat individuals infected with tuberculosis and HIV, including multi-drug
				resistant or extensively drug resistant tuberculosis; and
								(B)improving coordination
				and integration of HIV/AIDS and tuberculosis programming;
								(24)ensure coordination
				between the Global AIDS Coordinator and the Malaria Coordinator and address
				issues of comorbidity between HIV/AIDS and malaria; and
							(25)include a longer term
				estimate of the projected resource needs, progress toward greater
				sustainability and country ownership of HIV/AIDS programs, and the anticipated
				role of the United States in the global effort to combat HIV/AIDS during the
				10-year period beginning on October 1,
				2013.
							.
				(b)ReportSection
			 101(b) of such Act (22 U.S.C. 7611(b)) is amended to read as follows:
					
						(b)Report
							(1)In
				generalNot later than October 1, 2009, the President shall
				submit a report to the appropriate congressional committees that sets forth the
				strategy described in subsection (a).
							(2)ContentsThe
				report required under paragraph (1) shall include a discussion of the following
				elements:
								(A)The purpose, scope,
				methodology, and general and specific objectives of the strategy.
								(B)The problems, risks, and
				threats to the successful pursuit of the strategy.
								(C)The desired goals,
				objectives, activities, and outcome-related performance measures of the
				strategy.
								(D)A description of future
				costs and resources needed to carry out the strategy.
								(E)A delineation of United
				States Government roles, responsibility, and coordination mechanisms of the
				strategy.
								(F)A description of the
				strategy—
									(i)to promote harmonization
				of United States assistance with that of other international, national, and
				private actors as elucidated in the Three Ones; and
									(ii)to address existing
				challenges in harmonization and alignment.
									(G)A description of the
				manner in which the strategy will—
									(i)further the development
				and implementation of the national multisectoral strategic HIV/AIDS frameworks
				of partner governments; and
									(ii)enhance the centrality,
				effectiveness, and sustainability of those national plans.
									(H)A description of how the
				strategy will seek to achieve the specific targets described in subsection (a)
				and other targets, as appropriate.
								(I)A description of, and
				rationale for, the timetable for annual global treatment targets.
								(J)A description of how
				operations research is addressed in the strategy and how such research can most
				effectively be integrated into care, treatment, and prevention activities in
				order to—
									(i)improve program quality
				and efficiency;
									(ii)ascertain cost
				effectiveness;
									(iii)ensure transparency and
				accountability;
									(iv)assess population-based
				impact;
									(v)disseminate findings and
				best practices; and
									(vi)optimize delivery of
				services.
									(K)An analysis of United
				States-assisted strategies to prevent the transmission of HIV/AIDS, including
				methodologies to promote abstinence, monogamy, faithfulness, the correct and
				consistent use of male and female condoms, reductions in concurrent sexual
				partners, and delay of sexual debut, and of intended monitoring and evaluation
				approaches to measure the effectiveness of prevention programs and ensure that
				they are targeted to appropriate audiences.
								(L)Within the analysis
				required under subparagraph (J), an examination of additional planned means of
				preventing the transmission of HIV including medical male circumcision,
				maintenance of a safe blood supply, and other tools.
								(M)A description of the
				specific targets, goals, and strategies developed to address the needs and
				vulnerabilities of women and girls to HIV/AIDS, including—
									(i)structural prevention
				activities;
									(ii)activities directed
				toward men and boys;
									(iii)activities to enhance
				educational, microfinance, and livelihood opportunities for women and
				girls;
									(iv)activities to promote
				and protect the legal empowerment of women, girls, and orphans and vulnerable
				children;
									(v)programs targeted toward
				gender-based violence and sexual coercion;
									(vi)strategies to meet the
				particular needs of adolescents;
									(vii)assistance for victims
				of rape, sexual abuse, assault, exploitation, and trafficking; and
									(viii)programs to prevent
				alcohol abuse.
									(N)A description of
				strategies—
									(i)to address the needs of
				orphans and vulnerable children, including an analysis of—
										(I)factors contributing to
				children’s vulnerability to HIV/AIDS; and
										(II)vulnerabilities caused
				by the impact of HIV/AIDS on children and their families; and
										(ii)in areas of higher
				HIV/AIDS prevalence, to promote a community-based approach to vulnerability,
				maximizing community input into determining which children participate.
									(O)A description of
				capacity-building efforts undertaken by countries themselves, including
				adherents of the Abuja Declaration and an assessment of the impact of
				International Monetary Fund macroeconomic and fiscal policies on national and
				donor investments in health.
								(P)A description of the
				strategy to—
									(i)strengthen capacity
				building within the public health sector;
									(ii)improve health care in
				those countries;
									(iii)help countries to
				develop and implement national health workforce strategies;
									(iv)strive to achieve goals
				in training, retaining, and effectively deploying health staff;
									(v)promote ethical
				recruiting practices for health care workers; and
									(vi)increase the
				sustainability of health programs.
									(Q)A description of the
				criteria for selection, objectives, methodology, and structure of compacts or
				other framework agreements with countries or regional organizations,
				including—
									(i)the role of civil
				society;
									(ii)the degree of
				transparency;
									(iii)benchmarks for success
				of such compacts or agreements; and
									(iv)the relationship between
				such compacts or agreements and the national HIV/AIDS and public health
				strategies and commitments of partner countries.
									(R)A strategy to better
				coordinate HIV/AIDS assistance with nutrition and food assistance
				programs.
								(S)A description of
				transnational or regional initiatives to combat regionalized epidemics in
				highly affected areas such as the Caribbean.
								(T)A description of planned
				resource distribution and global investment by region.
								(U)A description of
				coordination efforts in order to better implement the Stop TB Strategy and to
				address the problem of coinfection of HIV/AIDS and tuberculosis and of
				projected challenges or barriers to successful implementation.
								(V)A description of
				coordination efforts to address malaria and comorbidity with malaria and
				HIV/AIDS.
								.
				(c)StudySection
			 101(c) of such Act (22 U.S.C. 7611(c)) is amended to read as follows:
					
						(c)Study of progress
				toward achievement of policy objectives
							(1)Design and budget plan
				for data evaluationThe Global AIDS Coordinator shall enter into
				a contract with the Institute of Medicine of the National Academies that
				provides that not later than 18 months after the date of the enactment of the
				Tom Lantos and Henry J. Hyde United States
				Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
				Act of 2008, the Institute, in consultation with the Global AIDS
				Coordinator and other relevant parties representing the public and private
				sector, shall provide the Global AIDS Coordinator with a design plan and budget
				for the evaluation and collection of baseline and subsequent data to address
				the elements set forth in paragraph (2)(B). The Global AIDS Coordinator shall
				submit the budget and design plan to the appropriate congressional
				committees.
							(2)Study
								(A)In
				generalNot later than 4 years after the date of the enactment of
				the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, the Institute of Medicine of the
				National Academies shall publish a study that includes—
									(i)an assessment of the
				performance of United States-assisted global HIV/AIDS programs; and
									(ii)an evaluation of the
				impact on health of prevention, treatment, and care efforts that are supported
				by United States funding, including multilateral and bilateral programs
				involving joint operations.
									(B)ContentThe
				study conducted under this paragraph shall include—
									(i)an assessment of progress
				toward prevention, treatment, and care targets;
									(ii)an assessment of the
				effects on health systems, including on the financing and management of health
				systems and the quality of service delivery and staffing;
									(iii)an assessment of
				efforts to address gender-specific aspects of HIV/AIDS, including gender
				related constraints to accessing services and addressing underlying social and
				economic vulnerabilities of women and men;
									(iv)an evaluation of the
				impact of treatment and care programs on 5-year survival rates, drug adherence,
				and the emergence of drug resistance;
									(v)an evaluation of the
				impact of prevention programs on HIV incidence in relevant population
				groups;
									(vi)an evaluation of the
				impact on child health and welfare of interventions authorized under this Act
				on behalf of orphans and vulnerable children;
									(vii)an evaluation of the
				impact of programs and activities authorized in this Act on child mortality;
				and
									(viii)recommendations for
				improving the programs referred to in subparagraph (A)(i).
									(C)MethodologiesAssessments
				and impact evaluations conducted under the study shall utilize sound
				statistical methods and techniques for the behavioral sciences, including
				random assignment methodologies as feasible. Qualitative data on process
				variables should be used for assessments and impact evaluations, wherever
				possible.
								(3)Contract
				authorityThe Institute of Medicine may enter into contracts or
				cooperative agreements or award grants to conduct the study under paragraph
				(2).
							(4)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out the study under this
				subsection.
							.
				(d)ReportSection
			 101 of such Act, as amended by this section, is further amended by adding at
			 the end the following:
					
						(d)Comptroller General
				report
							(1)Report
				RequiredNot later than 3 years after the date of the enactment
				of the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, the Comptroller General of the
				United States shall submit a report on the global HIV/AIDS programs of the
				United States to the appropriate congressional committees.
							(2)ContentsThe
				report required under paragraph (1) shall include—
								(A)a description and
				assessment of the monitoring and evaluation practices and policies in place for
				these programs;
								(B)an assessment of
				coordination within Federal agencies involved in these programs, examining both
				internal coordination within these programs and integration with the larger
				global health and development agenda of the United States;
								(C)an assessment of
				procurement policies and practices within these programs;
								(D)an assessment of
				harmonization with national government HIV/AIDS and public health strategies as
				well as other international efforts;
								(E)an assessment of the
				impact of global HIV/AIDS funding and programs on other United States global
				health programming; and
								(F)recommendations for
				improving the global HIV/AIDS programs of the United States.
								(e)Best practices
				report
							(1)In
				generalNot later than 1 year after the date of the enactment of
				the Tom Lantos and Henry J. Hyde United
				States Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria
				Reauthorization Act of 2008, and annually thereafter, the Global
				AIDS Coordinator shall publish a best practices report that highlights the
				programs receiving financial assistance from the United States that have the
				potential for replication or adaption, particularly at a low cost, across
				global AIDS programs, including those that focus on both generalized and
				localized epidemics.
							(2)Dissemination of
				findings
								(A)Publication on Internet
				websiteThe Global AIDS Coordinator shall disseminate the full
				findings of the annual best practices report on the Internet website of the
				Office of the Global AIDS Coordinator.
								(B)Dissemination
				guidanceThe Global AIDS Coordinator shall develop guidance to
				ensure timely submission and dissemination of significant information regarding
				best practices with respect to global AIDS programs.
								(f)Inspectors
				general
							(1)Oversight plan
								(A)DevelopmentThe
				Inspectors General of the Department of State and Broadcasting Board of
				Governors, the Department of Health and Human Services, and the United States
				Agency for International Development shall jointly develop 5 coordinated annual
				plans for oversight activity in each of the fiscal years 2009 through 2013,
				with regard to the programs authorized under this Act and sections 104A, 104B,
				and 104C of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2, 2151b–3, and
				2151b–4).
								(B)ContentsThe
				plans developed under subparagraph (A) shall include a schedule for financial
				audits, inspections, and performance reviews, as appropriate.
								(C)Deadline
									(i)Initial
				planThe first plan developed under subparagraph (A) shall be
				completed not later than the later of—
										(I)September 1, 2008;
				or
										(II)60 days after the date
				of the enactment of the Tom Lantos and Henry
				J. Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and
				Malaria Reauthorization Act of 2008.
										(ii)Subsequent
				plansEach of the last four plans developed under subparagraph
				(A) shall be completed not later than 30 days before each of the fiscal years
				2010 through 2013, respectively.
									(2)CoordinationIn
				order to avoid duplication and maximize efficiency, the Inspectors General
				described in paragraph (1) shall coordinate their activities with—
								(A)the Government
				Accountability Office; and
								(B)the Inspectors General of
				the Department of Commerce, the Department of Defense, the Department of Labor,
				and the Peace Corps, as appropriate, pursuant to the 2004 Memorandum of
				Agreement Coordinating Audit Coverage of Programs and Activities Implementing
				the President’s Emergency Plan for AIDS Relief, or any successor
				agreement.
								(3)FundingThe
				Global AIDS Coordinator and the Coordinator of the United States Government
				Activities to Combat Malaria Globally shall make available necessary funds not
				exceeding $10,000,000 during the 5-year period beginning on October 1, 2008 to
				the Inspectors General described in paragraph (1) for the audits, inspections,
				and reviews described in that
				paragraph.
							.
				102.Interagency working
			 groupSection 1(f)(2) of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(f)(2)) is
			 amended—
				(1)in subparagraph (A), by
			 inserting , partner country finance, health, and other relevant
			 ministries, after community based organizations) each
			 place it appears;
				(2)in subparagraph
			 (B)(ii)—
					(A)by striking subclauses
			 (IV) and (V);
					(B)by inserting after
			 subclause (III) the following:
						
							(IV)Establishing an
				interagency working group on HIV/AIDS headed by the Global AIDS Coordinator and
				comprised of representatives from the United States Agency for International
				Development and the Department of Health and Human Services, for the purposes
				of coordination of activities relating to HIV/AIDS, including—
								(aa)meeting regularly to
				review progress in partner countries toward HIV/AIDS prevention, treatment, and
				care objectives;
								(bb)participating in the
				process of identifying countries to consider for increased assistance based on
				the epidemiology of HIV/AIDS in those countries, including clear evidence of a
				public health threat, as well as government commitment to address the HIV/AIDS
				problem, relative need, and coordination and joint planning with other
				significant actors;
								(cc)assisting the
				Coordinator in the evaluation, execution, and oversight of country operational
				plans;
								(dd)reviewing policies that
				may be obstacles to reaching targets set forth for HIV/AIDS prevention,
				treatment, and care; and
								(ee)consulting with
				representatives from additional relevant agencies, including the National
				Institutes of Health, the Health Resources and Services Administration, the
				Department of Labor, the Department of Agriculture, the Millennium Challenge
				Corporation, the Peace Corps, and the Department of Defense.
								(V)Coordinating overall
				United States HIV/AIDS policy and programs, including ensuring the coordination
				of relevant executive branch agency activities in the field, with efforts led
				by partner countries, and with the assistance provided by other relevant
				bilateral and multilateral aid agencies and other donor institutions to promote
				harmonization with other programs aimed at preventing and treating HIV/AIDS and
				other health challenges, improving primary health, addressing food security,
				promoting education and development, and strengthening health care
				systems.
							;
					(C)by redesignating
			 subclauses (VII) and VIII) as subclauses (IX) and (XII), respectively;
					(D)by inserting after
			 subclause (VI) the following:
						
							(VII)Holding annual
				consultations with nongovernmental organizations in partner countries that
				provide services to improve health, and advocating on behalf of the individuals
				with HIV/AIDS and those at particular risk of contracting HIV/AIDS, including
				organizations with members who are living with HIV/AIDS.
							(VIII)Ensuring, through
				interagency and international coordination, that HIV/AIDS programs of the
				United States are coordinated with, and complementary to, the delivery of
				related global health, food security, development, and
				education.
							;
					(E)in subclause (IX), as
			 redesignated by subparagraph (C)—
						(i)by inserting
			 Vietnam, after Uganda,;
						(ii)by inserting after
			 of 2003 the following: ‘‘and other countries in which the United
			 States is implementing HIV/AIDS programs as part of its foreign assistance
			 program’’; and
						(iii)by adding at the end
			 the following: In designating additional countries under this
			 subparagraph, the President shall give priority to those countries in which
			 there is a high prevalence or significantly rising incidence of HIV/AIDS,
			 countries with large populations and inadequate health infrastructure,
			 countries in which a concentrated HIV/AIDS epidemic could become generalized to
			 the entire population of the country, and in countries whose governments
			 demonstrate a commitment to combating HIV/AIDS.;
						(F)by inserting after
			 subclause (IX), as redesignated by subparagraph (C), the following:
						
							(X)Working with partner
				countries in which the HIV/AIDS epidemic is prevalent among injection drug
				users to establish, as a national priority, national HIV/AIDS prevention
				programs, including education and services demonstrated to be effective in
				reducing the transmission of HIV infection among injection drug users without
				increasing illicit drug use.
							(XI)Working with partner
				countries in which the HIV/AIDS epidemic is prevalent among individuals
				involved in commercial sex acts to establish, as a national priority, national
				prevention programs, including education, voluntary testing, and counseling,
				and referral systems that link HIV/AIDS programs with programs to eradicate
				trafficking in persons and support alternatives to
				prostitution.
							;
					(G)in subclause (XII), as
			 redesignated by subparagraph (C), by striking funds section and
			 inserting funds appropriated for HIV/ AIDS assistance pursuant to the
			 authorization of appropriations under section 401 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7671);
			 and
					(H)by adding at the end the
			 following:
						
							(XIII)Publicizing updated
				drug pricing data to inform the purchasing decisions of pharmaceutical
				procurement
				partners.
							.
					103.Sense of
			 CongressSection 102 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7612) is amended
			 by adding at the end the following:
				
					(d)Sense of
				CongressIt is the sense of Congress that—
						(1)full-time country level
				coordinators, preferably with management experience, should head each HIV/AIDS
				country team for United States missions overseeing significant HIV/AIDS
				programs;
						(2)foreign service nationals
				provide critically important services in the design and implementation of
				United States country-level HIV/AIDS programs and their skills and experience
				as public health professionals should be recognized within hiring and
				compensation practices; and
						(3)staffing levels for
				United States country-level HIV/AIDS teams should be adequately maintained to
				fulfill oversight and other obligations of the
				positions.
						.
			IISupport for multilateral
			 funds, programs, and public-private partnerships
			201.Voluntary
			 contributions to international vaccine fundsSection 302 of the Foreign Assistance Act of
			 1961 (22 U.S.C. 2222) is amended—
				(1)by inserting after subsection (c) the
			 following:
					
						(d)Tuberculosis vaccine
				development programsIn addition to amounts otherwise available
				under this section, there are authorized to be appropriated to the President
				such sums as may be necessary for each of the fiscal years 2009 through 2013,
				which shall be used for United States contributions to tuberculosis vaccine
				development programs, which may include the Aeras Global TB Vaccine
				Foundation.
						;
				(2)in subsection (k), by striking
			 fiscal years 2004 through 2008 and inserting fiscal years
			 2009 through 2013;
				(3)in subsection (l), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
				(4)in subsection (m), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013.
				202.Participation in the
			 Global Fund to Fight AIDS, Tuberculosis and Malaria
				(a)Findings; sense of
			 CongressSection 202(a) of
			 the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7622(a)) is amended to read as follows:
					
						(a)Findings; Sense of
				Congress
							(1)FindingsCongress
				makes the following findings:
								(A)The establishment of the
				Global Fund in January 2002 is consistent with the general principles for an
				international AIDS trust fund first outlined by Congress in the Global AIDS and
				Tuberculosis Relief Act of 2000 (Public Law 106–264).
								(B)The Global Fund is an
				innovative financing mechanism which—
									(i)has made progress in many
				areas in combating HIV/AIDS, tuberculosis, and malaria; and
									(ii)represents the
				multilateral component of this Act, extending United States efforts to more
				than 130 countries around the world.
									(C)The Global Fund and
				United States bilateral assistance programs—
									(i)are demonstrating
				increasingly effective coordination, with each possessing certain comparative
				advantages in the fight against HIV/AIDS, tuberculosis, and malaria; and
									(ii)often work most
				effectively in concert with each other.
									(D)The United States
				Government—
									(i)is the largest supporter
				of the Global Fund in terms of resources and technical support;
									(ii)made the founding
				contribution to the Global Fund; and
									(iii)is fully committed to
				the success of the Global Fund as a multilateral public-private
				partnership.
									(2)Sense of
				CongressIt is the sense of Congress that—
								(A)transparency and
				accountability are crucial to the long-term success and viability of the Global
				Fund;
								(B)the Global Fund has made
				significant progress toward addressing concerns raised by the Government
				Accountability Office by—
									(i)improving risk assessment
				and risk management capabilities;
									(ii)providing clearer
				guidance for and oversight of Local Fund Agents; and
									(iii)strengthening the
				Office of the Inspector General for the Global Fund;
									(C)the provision of
				sufficient resources and authority to the Office of the Inspector General for
				the Global Fund to ensure that office has the staff and independence necessary
				to carry out its mandate will be a measure of the commitment of the Global Fund
				to transparency and accountability;
								(D)regular, publicly
				published financial, programmatic, and reporting audits of the Fund, its
				grantees, and Local Fund Agents are also important benchmarks of
				transparency;
								(E)the Global Fund should
				establish and maintain a system to track—
									(i)the amount of funds
				disbursed to each subrecipient on the grant’s fiscal cycle; and
									(ii)the distribution of
				resources, by grant and principal recipient, for prevention, care, treatment,
				drug and commodity purchases, and other purposes;
									(F)relevant national
				authorities in recipient countries should exempt from duties and taxes all
				products financed by Global Fund grants and procured by any principal recipient
				or subrecipient for the purpose of carrying out such grants;
								(G)the Global Fund, UNAIDS,
				and the Global AIDS Coordinator should work together to standardize program
				indicators wherever possible; and
								(H)for purposes of
				evaluating total amounts of funds contributed to the Global Fund under
				subsection (d)(4)(A)(i), the timetable for evaluations of contributions from
				sources other than the United States should take into account the fiscal
				calendars of other major
				contributors.
								.
				(b)United States financial
			 participationSection 202(d) of such Act (22 U.S.C. 7622(d)) is
			 amended—
					(1)in paragraph (1)—
						(A)by striking
			 $1,000,000,000 for the period of fiscal year 2004 beginning on January
			 1, 2004 and inserting $2,000,000,000 for fiscal year
			 2009,; and
						(B)by striking the
			 fiscal years 2005–2008 and inserting each of the fiscal years
			 2010 through 2013;
						(2)in paragraph (4)—
						(A)in subparagraph
			 (A)—
							(i)in clause (i), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013;
							(ii)in clause (ii), by
			 striking during any of the fiscal years 2004 through 2008 and
			 inserting during any of the fiscal years 2009 through 2013;
			 and
							(iii)in clause (vi)—
								(I)by striking for
			 the purposes and inserting For the purposes;
								(II)by striking
			 fiscal years 2004 through 2008 and inserting fiscal years
			 2009 through 2013; and
								(III)by striking
			 prior to fiscal year 2004 and inserting before fiscal
			 year 2009;
								(B)in subparagraph (B)(iv),
			 by striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
						(C)in subparagraph (C)(ii),
			 by striking Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
						(3)by adding at the end the
			 following:
						
							(5)Withholding
				fundsNotwithstanding any other provision of this Act, 20 percent
				of the amounts appropriated pursuant to this Act for a contribution to support
				the Global Fund for each of the fiscal years 2010 through 2013 shall be
				withheld from obligation to the Global Fund until the Secretary of State
				certifies to the appropriate congressional committees that the Global
				Fund—
								(A)has established an
				evaluation framework for the performance of Local Fund Agents (referred to in
				this paragraph as LFAs);
								(B)is undertaking a
				systematic assessment of the performance of LFAs;
								(C)is making available for
				public review, according to the Fund Board’s policies and practices on
				disclosure of information, a regular collection and analysis of performance
				data of Fund grants, which shall cover principal recipients and
				subrecipients;
								(D)is maintaining an
				independent, well-staffed Office of the Inspector General that—
									(i)reports directly to the
				Board of the Global Fund; and
									(ii)is responsible for
				regular, publicly published audits of financial, programmatic, and reporting
				aspects of the Global Fund, its grantees, and LFAs;
									(E)has established, and is
				reporting publicly on, standard indicators for all program areas;
								(F)has established a
				methodology to track and is reporting on—
									(i)all subrecipients and the
				amount of funds disbursed to each subrecipient on the grant’s fiscal cycle;
				and
									(ii)the distribution of
				resources, by grant and principal recipient, for prevention, care, treatment,
				drugs and commodities purchase, and other purposes;
									(G)has established a policy
				on tariffs imposed by national governments on all goods and services financed
				by the Global Fund;
								(H)through its Secretariat,
				has taken meaningful steps to prevent national authorities in recipient
				countries from imposing taxes or tariffs on goods or services provided by the
				Fund;
								(I)is maintaining its status
				as a financing institution focused on programs directly related to HIV/AIDS,
				malaria, and tuberculosis; and
								(J)is maintaining and making
				progress on—
									(i)sustaining its
				multisectoral approach, through country coordinating mechanisms; and
									(ii)the implementation of
				grants, as reflected in the proportion of resources allocated to different
				sectors, including governments, civil society, and faith- and community-based
				organizations.
									.
					203.Research on methods
			 for women to prevent transmission of HIV and other diseases
				(a)Sense of
			 CongressCongress recognizes
			 the need and urgency to expand the range of interventions for preventing the
			 transmission of human immunodeficiency virus (HIV), including nonvaccine
			 prevention methods that can be controlled by women.
				(b)NIH Office of AIDS
			 ResearchSubpart 1 of part D
			 of title XXIII of the Public Health Service Act (42 U.S.C. 300cc–40 et seq.) is
			 amended by inserting after section 2351 the following:
					
						2351A.Microbicide
				research
							(a)Federal Strategic
				Plan
								(1)In
				generalThe Director of the
				Office shall—
									(A)expedite the implementation of the Federal
				strategic plans for the conduct and support of research on, and development of,
				a microbicide for use in developing countries to prevent the transmission of
				the human immunodeficiency virus; and
									(B)annually review and, as appropriate, revise
				such plan to prioritize funding and activities relative to their scientific
				urgency and potential market readiness.
									(2)CoordinationIn
				implementing, reviewing, and prioritizing elements of the plan described in
				paragraph (1), the Director of the Office shall consult with—
									(A)representatives of other Federal agencies
				involved in microbicide research, including the Coordinator of United States
				Government Activities to Combat HIV/AIDS Globally, the Director of the Centers
				for Disease Control and Prevention, and the Administrator of the United States
				Agency for International Development;
									(B)the microbicide research
				and development community; and
									(C)health advocates.
									(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary for each of the fiscal years 2009 through 2013 to carry out
				this
				section.
							.
				(c)National institute of
			 allergy and infectious diseasesSubpart 6 of part C of title IV
			 of the Public Health Service Act (42 U.S.C. 285f et seq.) is amended by adding
			 at the end the following:
					
						447C.Microbicide research
				and developmentThe Director
				of the Institute, acting through the head of the Division of AIDS, shall carry
				out research on, and development of, a microbicide for use in developing
				countries to prevent the transmission of the human immunodeficiency virus. The
				Director shall ensure that there are a sufficient number of employees and
				structure dedicated to carrying out such
				activities.
						.
				(d)CDCPart
			 B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is
			 amended by inserting after section 317S the following:
					
						317T.Microbicide
				research
							(a)In
				generalThe Director of the Centers for Disease Control and
				Prevention shall fully implement the Centers’ microbicide agenda to support
				research and development of microbicides for use in developing countries to
				prevent the transmission of the human immunodeficiency virus.
							(b)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as may be necessary for each of fiscal years 2009 through 2013 to carry out
				this
				section.
							.
				(e)United States Agency
			 for International Development
					(1)In
			 generalThe Administrator of
			 the United States Agency for International Development, in coordination with
			 the Coordinator of United States Government Activities to Combat HIV/AIDS
			 Globally, shall develop and implement a program to facilitate availability and
			 accessibility of microbicides that prevent the transmission of HIV if such
			 microbicides are proven safe and effective.
					(2)Authorization of
			 appropriationsOf the amounts authorized to be appropriated under
			 section 401 of the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (22 U.S.C. 7671) for HIV/AIDS assistance, there are
			 authorized to be appropriated to the President such sums as may be necessary
			 for each of the fiscal years 2009 through 2013 to carry out this
			 subsection.
					204.Combating HIV/AIDS,
			 tuberculosis, and malaria by strengthening health policies and health systems
			 of partner countries
				(a)In
			 generalTitle II of the United
			 States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003 (22 U.S.C. 7621) is amended by adding at the end the
			 following:
					
						204.Combating HIV/AIDS,
				tuberculosis, and malaria by strengthening health policies and health systems
				of partner countries
							(a)Statement of
				policyIt shall be the policy of the United States
				Government—
								(1)to invest appropriate
				resources authorized under this Act—
									(A)to carry out activities
				to strengthen HIV/AIDS, tuberculosis, and malaria health policies and health
				systems; and
									(B)to provide workforce
				training and capacity-building consistent with the goals and objectives of this
				Act; and
									(2)to support the
				development of a sound policy environment in partner countries to increase the
				ability of such countries—
									(A)to maximize utilization
				of health care resources from donor countries;
									(B)to increase national
				investments in health and education and maximize the effectiveness of such
				investments;
									(C)to improve national
				HIV/AIDS, tuberculosis, and malaria strategies;
									(D)to deliver evidence-based
				services in an effective and efficient manner; and
									(E)to reduce barriers that
				prevent recipients of services from achieving maximum benefit from such
				services.
									(b)Assistance To improve
				public finance management systems
								(1)In
				generalConsistent with the authority under section 129 of the
				Foreign Assistance Act of 1961 (22 U.S.C. 2152), the Secretary of the Treasury,
				acting through the head of the Office of Technical Assistance, is authorized to
				provide assistance for advisors and partner country finance, health, and other
				relevant ministries to improve the effectiveness of public finance management
				systems in partner countries to enable such countries to receive funding to
				carry out programs to combat HIV/AIDS, tuberculosis, and malaria and to manage
				such programs.
								(2)Authorization of
				appropriationsOf the amounts authorized to be appropriated under
				section 401 for HIV/AIDS assistance, there are authorized to be appropriated to
				the Secretary of the Treasury such sums as may be necessary for each of the
				fiscal years 2009 through 2013 to carry out this
				subsection.
								.
				(b)Clerical
			 amendmentThe table of contents for the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7601 note) is
			 amended by inserting after the item relating to section 203, as added by
			 section 203 of this Act, the following:
					
						
							Sec. 204. Combating HIV/AIDS, tuberculosis, and
				malaria by strengthening health policies and health systems of partner
				countries.
						
						.
				205.Facilitating effective
			 operations of the Centers for Disease ControlSection 307 of the Public Health Service Act
			 (42 U.S.C. 242l) is amended—
				(1)by amending subsection
			 (a) to read as follows:
					
						(a)The Secretary may
				participate with other countries in cooperative endeavors in—
							(1)biomedical research,
				health care technology, and the health services research and statistical
				analysis authorized under section 306 and title IX; and
							(2)biomedical research,
				health care services, health care research, or other related activities in
				furtherance of the activities, objectives or goals authorized under the
				Tom Lantos and Henry J. Hyde United States
				Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
				Act of 2008.
							;
				and
				(2)in subsection (b)—
					(A)in paragraph (7), by
			 striking and after the semicolon at the end;
					(B)by striking The
			 Secretary may not, in the exercise of his authority under this section, provide
			 financial assistance for the construction of any facility in any foreign
			 country.
					(C)in paragraph (8), by
			 striking for any purpose. and inserting for the purpose
			 of any law administered by the Office of Personnel Management;;
			 and
					(D)by adding at the end the
			 following:
						
							(9)provide such funds by
				advance or reimbursement to the Secretary of State, as may be necessary, to pay
				the costs of acquisition, lease, construction, alteration, equipping,
				furnishing or management of facilities outside of the United States; and
							(10)in consultation with the
				Secretary of State, through grant or cooperative agreement, make funds
				available to public or nonprofit private institutions or agencies in foreign
				countries in which the Secretary is participating in activities described under
				subsection (a) to acquire, lease, construct, alter, or renovate facilities in
				those
				countries.
							.
					(3)in subsection (c)—
					(A)by striking
			 1990 and inserting 1980; and
					(B)by inserting or or
			 section 903 of the Foreign Service Act of 1980 (22 U.S.C. 4083) after
			 Code.
					206.Facilitating vaccine
			 development
				(a)Technical assistance
			 for developing countriesThe Administrator of the United States
			 Agency for International Development, utilizing public-private partners, as
			 appropriate, and working in coordination with other international development
			 agencies, is authorized to strengthen the capacity of developing countries’
			 governmental institutions to—
					(1)collect evidence for
			 informed decision-making and introduction of new vaccines, including potential
			 HIV/AIDS, tuberculosis, and malaria vaccines, if such vaccines are determined
			 to be safe and effective;
					(2)review protocols for
			 clinical trials and impact studies and improve the implementation of clinical
			 trials; and
					(3)ensure adequate supply
			 chain and delivery systems.
					(b)Advanced market
			 commitments
					(1)PurposeThe
			 purpose of this subsection is to improve global health by requiring the United
			 States to participate in negotiations for advance market commitments for the
			 development of future vaccines, including potential vaccines for HIV/AIDS,
			 tuberculosis, and malaria.
					(2)Negotiation
			 requirementThe Secretary of the Treasury shall enter into
			 negotiations with the appropriate officials of the International Bank of
			 Reconstruction and Development (World Bank) and the GAVI Alliance, the member
			 nations of such entities, and other interested parties to establish advanced
			 market commitments to purchase vaccines to combat HIV/AIDS, tuberculosis,
			 malaria, and other related infectious diseases.
					(3)RequirementsIn
			 negotiating the United States participation in programs for advanced market
			 commitments, the Secretary of the Treasury shall take into account whether
			 programs for advance market commitments include—
						(A)legally binding contracts
			 for product purchase that include a fair market price for up to a maximum
			 number of treatments, creating a strong market incentive;
						(B)clearly defined and
			 transparent rules of program participation for qualified developers and
			 suppliers of the product;
						(C)clearly defined
			 requirements for eligible vaccines to ensure that they are safe and effective
			 and can be delivered in developing country contexts;
						(D)dispute settlement
			 mechanisms; and
						(E)sufficient flexibility to
			 enable the contracts to be adjusted in accord with new information related to
			 projected market size and other factors while still maintaining the purchase
			 commitment at a fair price.
						(4)ReportNot
			 later than 1 year after the date of the enactment of this Act—
						(A)the Secretary of the
			 Treasury shall submit a report to the appropriate congressional committees on
			 the status of the United States negotiations to participate in programs for the
			 advanced market commitments under this subsection; and
						(B)the President shall
			 produce a comprehensive report, written by a study group of qualified
			 professionals from relevant Federal agencies and initiatives, nongovernmental
			 organizations, and industry representatives, that sets forth a coordinated
			 strategy to accelerate development of vaccines for infectious diseases, such as
			 HIV/AIDS, malaria, and tuberculosis, which includes—
							(i)initiatives to create
			 economic incentives for the research, development, and manufacturing of
			 vaccines for HIV/AIDS, tuberculosis, malaria, and other infectious
			 diseases;
							(ii)an expansion of
			 public-private partnerships and the leveraging of resources from other
			 countries and the private sector; and
							(iii)efforts to maximize
			 United States capabilities to support clinical trials of vaccines in developing
			 countries and to address the challenges of delivering vaccines in developing
			 countries to minimize delays in access once vaccines are available.
							IIIBilateral
			 Efforts
			AGeneral Assistance and
			 Programs
				301.Assistance to combat
			 HIV/AIDS
					(a)Amendments to the
			 Foreign Assistance Act of 1961
						(1)FindingSection
			 104A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(a)) is amended
			 by inserting Central Asia, Eastern Europe, Latin America after
			 Caribbean,.
						(2)PolicySection
			 104A(b) of such Act is amended to read as follows:
							
								(b)Policy
									(1)ObjectivesIt
				is a major objective of the foreign assistance program of the United States to
				provide assistance for the prevention and treatment of HIV/AIDS and the care of
				those affected by the disease. It is the policy objective of the United States,
				by 2013, to—
										(A)assist partner countries
				to—
											(i)prevent 12,000,000 new
				HIV infections worldwide;
											(ii)support treatment of at
				least 3,000,000 individuals with HIV/AIDS;
											(iii)support additional
				treatment through coordinated multilateral efforts;
											(iv)support care for
				12,000,000 individuals with HIV/AIDS, including 5,000,000 orphans and
				vulnerable children affected by HIV/AIDS, with an emphasis on promoting a
				comprehensive, coordinated system of services to be integrated throughout the
				continuum of care;
											(v)provide at least 80
				percent of the target population with access to counseling, testing, and
				treatment to prevent the transmission of HIV from mother-to-child;
											(vi)provide care and
				treatment services to children with HIV in proportion to their percentage
				within the HIV-infected population of a given partner country; and
											(vii)train and support
				retention of health care professionals, paraprofessionals, and community health
				workers in HIV/AIDS prevention, treatment, and care, with the target of
				providing such training to at least 140,000 new health care professionals and
				paraprofessionals;
											(B)strengthen the capacity
				to deliver primary health care in developing countries, especially in
				sub-Saharan Africa; and
										(C)help countries achieve
				staffing levels of at least 2.3 doctors, nurses, and midwives per 1,000
				population, as called for by the World Health Organization.
										(2)Coordinated global
				strategyThe United States and other countries with the
				sufficient capacity should provide assistance to countries in sub-Saharan
				Africa, the Caribbean, Central Asia, Eastern Europe, and Latin America, and
				other countries and regions confronting HIV/AIDS epidemics in a coordinated
				global strategy to help address generalized and concentrated epidemics through
				HIV/AIDS prevention, treatment, care, monitoring and evaluation, and related
				activities.
									(3)PrioritiesThe
				United States Government’s response to the global HIV/AIDS pandemic and the
				Government’s efforts to help countries assume leadership of sustainable
				campaigns to combat their local epidemics should place high priority on—
										(A)the prevention of the
				transmission of HIV; and
										(B)moving toward universal
				access to HIV/AIDS prevention counseling and
				services.
										.
						(b)AuthorizationSection
			 104A(c) of such Act is amended—
						(1)in paragraph (1), by
			 striking and other countries and areas. and inserting
			 Central Asia, Eastern Europe, Latin America, and other countries and
			 areas, particularly with respect to refugee populations or those in
			 postconflict settings in such countries and areas with significant or
			 increasing HIV incidence rates.;
						(2)in paragraph (2), by
			 striking and other countries and areas affected by the HIV/AIDS
			 pandemic and inserting Central Asia, Eastern Europe, Latin
			 America, and other countries and areas affected by the HIV/AIDS pandemic,
			 particularly with respect to refugee populations or those in post-conflict
			 settings in such countries and areas with significant or increasing HIV
			 incidence rates.; and
						(3)in paragraph (3)—
							(A)by striking
			 foreign countries and inserting partner countries, other
			 international actors,; and
							(B)by inserting
			 within the framework of the principles of the Three Ones before
			 the period at the end.
							(c)Activities
			 supportedSection 104A(d) of such Act is amended—
						(1)in paragraph (1)—
							(A)in subparagraph
			 (A)—
								(i)by inserting and
			 multiple concurrent sexual partnering, after casual sexual
			 partnering; and
								(ii)by striking
			 condoms and inserting male and female
			 condoms;
								(B)in subparagraph
			 (B)—
								(i)by striking
			 programs that and inserting programs that are designed
			 with local input and; and
								(ii)by striking those
			 organizations and inserting those locally based
			 organizations;
								(C)in subparagraph (D), by
			 inserting and promoting the use of provider-initiated or
			 opt-out voluntary testing in accordance with World Health
			 Organization guidelines before the semicolon at the end;
							(D)by redesignating
			 subparagraphs (F), (G), and (H) as subparagraphs (H), (I), and (J),
			 respectively;
							(E)by inserting after
			 subparagraph (E) the following:
								
									(F)assistance to—
										(i)achieve the goal of
				reaching 80 percent of pregnant women for prevention and treatment of
				mother-to-child transmission of HIV in countries in which the United States is
				implementing HIV/AIDS programs by 2013; and
										(ii)promote infant feeding
				options and treatment protocols that meet the most recent criteria established
				by the World Health Organization;
										(G)medical male circumcision
				programs as part of national strategies to combat the transmission of
				HIV/AIDS;
									;
							(F)in subparagraph (I), as
			 redesignated, by striking and at the end;
							(G)in subparagraph (H), as
			 redesignated—
								(i)by striking the period at
			 the end and inserting , including education and services demonstrated to
			 be effective in reducing the transmission of HIV infection without increasing
			 illicit drug use; and; and
								(H)by adding at the end the
			 following:
								
									(K)assistance for
				counseling, testing, treatment, care, and support programs, including—
										(i)counseling and other
				services for the prevention of reinfection of individuals with HIV/AIDS;
										(ii)counseling to prevent
				sexual transmission of HIV, including—
											(I)life skills development
				for practicing abstinence and faithfulness;
											(II)reducing the number of
				sexual partners;
											(III)delaying sexual debut;
				and
											(IV)ensuring correct and
				consistent use of condoms;
											(iii)assistance to engage
				underlying vulnerabilities to HIV/AIDS, especially those of women and girls,
				through structural prevention programs;
										(iv)assistance for
				appropriate HIV/AIDS education programs and training targeted to prevent the
				transmission of HIV among men who have sex with men;
										(v)assistance to provide
				male and female condoms;
										(vi)diagnosis and treatment
				of other sexually transmitted infections;
										(vii)strategies to address
				the stigma and discrimination that impede HIV/AIDS prevention efforts;
				and
										(viii)assistance to
				facilitate widespread access to microbicides for HIV prevention, if safe and
				effective products become available, including financial and technical support
				for culturally appropriate introductory programs, procurement, distribution,
				logistics management, program delivery, acceptability studies, provider
				training, demand generation, and postintroduction
				monitoring.
										;
				and
							(2)in paragraph (2)—
							(A)in subparagraph (B), by
			 striking and at the end;
							(B)in subparagraph
			 (C)—
								(i)by inserting pain
			 management, after opportunistic infections,; and
								(ii)by striking the period
			 at the end and inserting a semicolon; and
								(C)by adding at the end the
			 following:
								
									(D)as part of care and
				treatment of HIV/AIDS, assistance (including prophylaxis and treatment) for
				common HIV/AIDS-related opportunistic infections for free or at a rate at which
				it is easily affordable to the individuals and populations being served;
									(E)as part of care and
				treatment of HIV/AIDS, assistance or referral to available and adequately
				resourced service providers for nutritional support, including counseling and
				where necessary the provision of commodities, for persons meeting
				malnourishment criteria and their
				families;
									;
							(3)in paragraph (4)—
							(A)in subparagraph (C), by
			 striking and at the end;
							(B)in subparagraph (D), by
			 striking the period at the end and inserting a semicolon; and
							(C)by adding at the end the
			 following:
								
									(E)carrying out and
				expanding program monitoring, impact evaluation research and analysis, and
				operations research and disseminating data and findings through mechanisms to
				be developed by the Coordinator of United States Government Activities to
				Combat HIV/AIDS Globally, in coordination with the Director of the Centers for
				Disease Control, in order to—
										(i)improve accountability,
				increase transparency, and ensure the delivery of evidence-based services
				through the collection, evaluation, and analysis of data regarding
				gender-responsive interventions, disaggregated by age and sex;
										(ii)identify and replicate
				effective models; and
										(iii)develop gender
				indicators to measure outcomes and the impacts of interventions; and
										(F)establishing appropriate
				systems to—
										(i)gather epidemiological
				and social science data on HIV; and
										(ii)evaluate the
				effectiveness of prevention efforts among men who have sex with men, with due
				consideration to stigma and risks associated with
				disclosure.
										;
							(4)in paragraph (5)—
							(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
							(B)by inserting after
			 subparagraph (B) the following:
								
									(C)Mechanism to ensure
				cost-effective drug purchasingSubject to subparagraph (B),
				mechanisms to ensure that safe and effective pharmaceuticals, including
				antiretrovirals and medicines to treat opportunistic infections, are purchased
				at the lowest possible price at which such pharmaceuticals may be obtained in
				sufficient quantity on the world
				market.
									;
							(5)in paragraph (6)—
							(A)by amending the paragraph
			 heading to read as follows:
								
									(6)Related and
				coordinated
				activities
									;
							(B)in subparagraph (B), by
			 striking and at the end;
							(C)in subparagraph (C), by
			 striking the period at the end and inserting ; and; and
							(D)by adding at the end the
			 following:
								
									(D)coordinated or referred
				activities to—
										(i)enhance the clinical
				impact of HIV/AIDS care and treatment; and
										(ii)ameliorate the adverse
				social and economic costs often affecting AIDS-impacted families and
				communities through the direct provision, as necessary, or through the
				referral, if possible, of support services, including—
											(I)nutritional and food
				support;
											(II)nutritional
				counseling;
											(III)income-generating
				activities and livelihood initiatives;
											(IV)maternal and child
				health care;
											(V)primary health
				care;
											(VI)the diagnosis and
				treatment of other infectious or sexually transmitted diseases;
											(VII)substance abuse and
				treatment services; and
											(VIII)legal services;
											(E)coordinated or referred
				activities to link programs addressing HIV/AIDS with programs addressing
				gender-based violence in areas of significant HIV prevalence to assist
				countries in the development and enforcement of women’s health, children’s
				health, and HIV/AIDS laws and policies that—
										(i)prevent and respond to
				violence against women and girls;
										(ii)promote the integration
				of screening and assessment for gender-based violence into HIV/AIDS
				programming;
										(iii)promote appropriate
				HIV/AIDS counseling, testing, and treatment into gender-based violence
				programs; and
										(iv)assist governments to
				develop partnerships with civil society organizations to create networks for
				psychosocial, legal, economic, or other support services;
										(F)coordinated or referred
				activities to—
										(i)address the frequent
				coinfection of HIV and tuberculosis, in accordance with World Health
				Organization guidelines;
										(ii)promote
				provider-initiated or opt-out HIV/AIDS counseling and testing
				and appropriate referral for treatment and care to individuals with
				tuberculosis or its symptoms, particularly in areas with significant HIV
				prevalence; and
										(iii)strengthen programs to
				ensure that individuals testing positive for HIV receive tuberculosis screening
				and appropriate screening and to improve laboratory capacities, infection
				control, and adherence; and
										(G)activities to—
										(i)improve the effectiveness
				of national responses to HIV/AIDS; and
										(ii)strengthen overall
				health systems in high-prevalence countries, including support for workforce
				training, retention, and effective deployment, capacity building, laboratory
				development, equipment maintenance and repair, and public health and related
				public financial management systems and
				operations.
										;
				and
							(6)by adding at the end the
			 following:
							
								(8)Compacts and framework
				agreementsThe development of compacts or framework agreements,
				tailored to local circumstances, with national governments or regional
				partnerships in countries with significant HIV/AIDS burdens to promote host
				government commitment to deeper integration of HIV/AIDS services into health
				systems, contribute to health systems overall, and enhance
				sustainability.
								.
						(d)Compacts and framework
			 agreementsSection 104A of such Act is amended—
						(1)by redesignating
			 subsections (e) through (g) as subsections (f) through (h); and
						(2)by inserting after
			 subsection (d) the following:
							
								(e)Compacts and framework
				agreements
									(1)FindingsCongress
				makes the following findings:
										(A)The congressionally
				mandated Institute of Medicine report entitled PEPFAR Implementation:
				Progress and Promise states: The next strategy [of the U.S.
				Global AIDS Initiative] should squarely address the needs and challenges
				involved in supporting sustainable country HIV/AIDS programs, thereby
				transitioning from a focus on emergency relief..
										(B)One mechanism to promote
				the transition from an emergency to a public health and development approach to
				HIV/AIDS is through compacts or framework agreements between the United States
				Government and each participating nation.
										(C)Key components of a
				transition toward a more sustainable approach toward fighting HIV/AIDS,
				tuberculosis, and malaria and thus priorities for such compacts include—
											(i)building capacity to
				expand the size of the trained health care workforce in partner countries and
				improve its retention, safety, deployment, and utilization of skills and to
				improve public health infrastructure and systems;
											(ii)partner governments
				increasing their national investments in health and education systems, as
				called for in the Abuja Declaration;
											(iii)increasing the focus of
				United States government efforts to address the factors that put women and
				girls at greater risk of HIV/AIDS and to strengthen the legal, economic,
				educational, and social status of women, girls, orphans, and vulnerable
				children and encouraging partner governments to do the same;
											(iv)building on the New
				Partners Initiative and other efforts currently underway to strengthen the
				capacities of community- and faith-based organizations and civil society in
				partner countries to contribute to country efforts to prevent or manage the
				effects of HIV/AIDS, tuberculosis, and malaria epidemics and to improve health
				care delivery;
											(v)improving the
				coordination of efforts to combat HIV/AIDS, tuberculosis, and malaria with
				broader national health and development strategies;
											(vi)promoting
				HIV/AIDS-related laws, regulations, and policies that support voluntary
				diagnostic counseling and rapid testing, pediatric diagnosis, rapid,
				tariff-free regulatory procedures for drugs and commodities, and full inclusion
				of people living with HIV/AIDS in a multisectoral national response.
											(vii)sharing and
				implementing findings based on program evaluations and operations research;
				and
											(viii)reducing the disease
				burden of HIV/AIDS, tuberculosis, and malaria through improved prevention
				efforts.
											(D)Such compacts should also
				take into account the overall national health and development and national
				HIV/AIDS and public health strategies of each country and should contain
				provisions including—
											(i)the specific objectives
				that the country and the United States expect to achieve during the term of a
				compact;
											(ii)the respective
				responsibilities of the country and the United States in the achievement of
				such objectives;
											(iii)regular benchmarks to
				measure, where appropriate, progress toward achieving such objectives;
											(iv)an identification of the
				intended beneficiaries, disaggregated by gender and age, and including
				information on orphans and vulnerable children, to the maximum extent
				practicable;
											(v)the methods by which the
				compact is intended to address the factors that put women and girls at greater
				risk of HIV/AIDS and to strengthen the legal, economic, educational, and social
				status of women, girls, orphans, and vulnerable children;
											(vi)the methods by which the
				compact will strengthen the health care capacity, including the training,
				retention, deployment, and utilization of health care workers, improve supply
				chain management, and improve the health systems and infrastructure of the
				partner country, including the ability of compact participants to maintain and
				operate equipment transferred or purchased as part of the compact;
											(vii)proposed mechanisms to
				provide oversight;
											(viii)the role of civil
				society in the development of a compact and the achievement of its
				objectives;
											(ix)a description of the
				current and potential participation of other donors in the achievement of such
				objectives, as appropriate; and
											(x)a plan to ensure
				appropriate fiscal accountability for the use of assistance.
											(2)Local
				inputIn entering into a compact authorized under subsection
				(d)(8), the Coordinator of United States Government Activities to Combat
				HIV/AIDS Globally shall seek to ensure that the government of a country—
										(A)takes into account the
				local perspectives of the rural and urban poor, including women, in each
				country; and
										(B)consults with private and
				voluntary organizations, including faith-based organizations, the business
				community, and other donors in the country.
										(3)Congressional and
				public notification after entering into a compactNot later than
				10 days after entering into a compact authorized under subsection (d)(8), the
				Global AIDS Coordinator shall—
										(A)submit a report
				containing a detailed summary of the compact and a copy of the text of the
				compact to—
											(i)the
				Committee on Foreign Relations of the
				Senate;
											(ii)the
				Committee on Appropriations of the
				Senate;
											(iii)the
				Committee on Foreign Affairs of the House of
				Representatives; and
											(iv)the
				Committee on Appropriations of the House of
				Representatives; and
											(B)publish such information
				in the Federal Register and on the Internet website of the Office of the Global
				AIDS
				Coordinator.
										.
						(e)Annual
			 reportSection 104A(f) of such Act, as redesignated, is
			 amended—
						(1)in paragraph (1), by
			 striking Committee on International Relations and inserting
			 Committee on Foreign Affairs; and
						(2)in paragraph (2)—
							(A)in subparagraph (B), by
			 striking and at the end;
							(B)by striking subparagraph
			 (C) and inserting the following:
								
									(C)a detailed breakdown of
				funding allocations, by program and by country, for prevention activities;
				and
									(D)a detailed assessment of the impact of
				programs established pursuant to such sections, including—
										(i)(I)the effectiveness
				of such programs in reducing—
												(aa)the
				transmission of HIV, particularly in women and girls;
												(bb)mother-to-child
				transmission of HIV, including through drug treatment and therapies, either
				directly or by referral; and
												(cc)mortality rates from
				HIV/AIDS;
												(II)the number of patients
				receiving treatment for AIDS in each country that receives assistance under
				this Act;
											(III)an assessment of
				progress towards the achievement of annual goals set forth in the timetable
				required under the 5-year strategy established under section 101 of the
				United States Leadership Against HIV/AIDS,
				Tuberculosis, and Malaria Act of 2003 and, if annual goals are
				not being met, the reasons for such failure; and
											(IV)retention and attrition
				data for programs receiving United States assistance, including mortality and
				loss to follow-up rates, organized overall and by country;
											(ii)the progress made
				toward—
											(I)improving health care
				delivery systems (including the training of health care workers, including
				doctors, nurses, midwives, pharmacists, laboratory technicians, and compensated
				community health workers);
											(II)advancing safe working
				conditions for health care workers; and
											(III)improving
				infrastructure to promote progress toward universal access to HIV/AIDS
				prevention, treatment, and care by 2013;
											(iii)with respect to
				tuberculosis—
											(I)the increase in the
				number of people treated and the number of tuberculosis patients cured through
				each program, project, or activity receiving United States foreign assistance
				for tuberculosis control purposes through, or in coordination with, HIV/AIDS
				programs;
											(II)a description of drug
				resistance rates among persons treated;
											(III)the percentage of such
				United States foreign assistance provided for diagnosis and treatment of
				individuals with tuberculosis in countries with the highest burden of
				tuberculosis, as determined by the World Health Organization; and
											(IV)a detailed description
				of efforts to integrate HIV/AIDS and tuberculosis prevention, treatment, and
				care programs; and
											(iv)a description of
				coordination efforts with relevant executive branch agencies to link HIV/AIDS
				clinical and social services with non-HIV/AIDS services as part of the United
				States health and development agenda;
										(v)a detailed description of
				integrated HIV/AIDS and food and nutrition programs and services,
				including—
											(I)the amount spent on food
				and nutrition support;
											(II)the types of activities
				supported; and
											(III)an assessment of the
				effectiveness of interventions carried out to improve the health status of
				persons with HIV/AIDS receiving food or nutritional support;
											(vi)a description of efforts
				to improve harmonization, in terms of relevant executive branch agencies,
				coordination with other public and private entities, and coordination with
				partner countries’ national strategic plans as called for in the Three
				Ones;
										(vii)a description
				of—
											(I)the efforts of partner
				countries that were signatories to the Abuja Declaration on HIV/AIDS,
				Tuberculosis and Other Related Infectious Diseases to adhere to the goals of
				such Declaration in terms of investments in public health, including HIV/AIDS;
				and
											(II)a description of the
				HIV/AIDS investments of partner countries that were not signatories to such
				Declaration;
											(viii)a detailed description
				of any compacts or framework agreements reached or negotiated between the
				United States and any partner countries, including a description of the
				elements of compacts described in subsection (e);
										(ix)a description of
				programs serving women and girls, including—
											(I)HIV/AIDS prevention
				programs that address the vulnerabilities of girls and women to
				HIV/AIDS;
											(II)information on the
				number of individuals served by programs aimed at reducing the vulnerabilities
				of women and girls to HIV/AIDS and data on the types, objectives, and duration
				of programs to address these issues;
											(III)information on programs
				to address the particular needs of adolescent girls and young women; and
											(IV)programs to prevent
				gender-based violence or to assist victims of gender based violence as part, of
				or in coordination with, HIV/AIDS programs;
											(x)a description of
				strategies, goals, programs, and interventions to—
											(I)address the needs and
				vulnerabilities of youth populations;
											(II)expand access among
				young men and women to evidence-based HIV/AIDS health care services and HIV
				prevention programs, including abstinence education programs; and
											(III)expand community-based
				services to meet the needs of orphans and of children and adolescents affected
				by or vulnerable to HIV/AIDS without increasing stigmatization;
											(xi)a description of—
											(I)the specific strategies
				funded to ensure the reduction of HIV infection among injection drug
				users;
											(II)the number of injection
				drug users, by country, reached by such strategies;
											(III)medication-assisted
				drug treatment for individuals with HIV or at risk of HIV; and
											(IV)HIV prevention programs
				demonstrated to be effective in reducing HIV transmission without increasing
				drug use;
											(xii)a detailed description
				of program monitoring, operations research, and impact evaluation research,
				including—
											(I)the amount of funding
				provided for each research type;
											(II)an analysis of
				cost-effectiveness models; and
											(III)conclusions regarding
				the efficiency, effectiveness, and quality of services as derived from previous
				or ongoing research and monitoring efforts; and
											(xiii)a description of
				staffing levels of United States government HIV/AIDS teams in countries with
				significant HIV/AIDS programs, including whether or not a full-time coordinator
				was on staff for the
				year.
										.
							(f)Authorization of
			 appropriationsSection 301(b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631(b)) is
			 amended—
						(1)in paragraph (1), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
						(2)in paragraph (3), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013.
						(g)Relationship To
			 assistance programs To enhance nutritionSection 301(c) of such
			 Act is amended to read as follows:
						
							(c)Food and nutritional
				support
								(1)In
				generalAs indicated in the report produced by the Institute of
				Medicine, entitled PEPFAR Implementation: Progress and Promise,
				inadequate caloric intake has been clearly identified as a principal reason for
				failure of clinical response to antiretroviral therapy. In recognition of the
				impact of malnutrition as a clinical health issue for many persons living with
				HIV/AIDS that is often associated with health and economic impacts on these
				individuals and their families, the Global AIDS Coordinator and the
				Administrator of the United States Agency for International Development
				shall—
									(A)follow World Health
				Organization guidelines for HIV/AIDS food and nutrition services;
									(B)integrate nutrition
				programs with HIV/AIDS activities through effective linkages among the health,
				agricultural, and livelihood sectors and establish additional services in
				circumstances in which referrals are inadequate or impossible;
									(C)provide, as a component
				of care and treatment programs for persons with HIV/AIDS, food and nutritional
				support to individuals infected with, and affected by, HIV/AIDS who meet
				established criteria for nutritional support (including clinically malnourished
				children and adults, and pregnant and lactating women in programs in need of
				supplemental support), including—
										(i)anthropometric and
				dietary assessment;
										(ii)counseling; and
										(iii)therapeutic and
				supplementary feeding;
										(D)provide food and
				nutritional support for children affected by HIV/AIDS and to communities and
				households caring for children affected by HIV/AIDS; and
									(E)in communities where
				HIV/AIDS and food insecurity are highly prevalent, support programs to address
				these often intersecting health problems through community-based assistance
				programs, with an emphasis on sustainable approaches.
									(2)Authorization of
				appropriationsOf the amounts authorized to be appropriated under
				section 401, there are authorized to be appropriated to the President such sums
				as may be necessary for each of the fiscal years 2009 through 2013 to carry out
				this
				subsection.
								.
					(h)Eligibility for
			 assistanceSection 301(d) of such Act is amended to read as
			 follows:
						
							(d)Eligibility for
				assistanceAn organization, including a faith-based organization,
				that is otherwise eligible to receive assistance under section 104A of the
				Foreign Assistance Act of 1961, under this Act, or under any amendment made by
				this Act or by the Tom Lantos and Henry J.
				Hyde United States Global Leadership Against HIV/AIDS, Tuberculosis, and
				Malaria Reauthorization Act of 2008, to prevent, treat, or
				monitor HIV/AIDS—
								(1)shall not be required, as
				a condition of receiving such assistance—
									(A)to endorse or utilize a
				multisectoral or comprehensive approach to combating HIV/AIDS; or
									(B)to endorse, utilize, make
				a referral to, become integrated with, or otherwise participate in any program
				or activity to which the organization has a religious or moral objection;
				and
									(2)shall not be
				discriminated against in the solicitation or issuance of grants, contracts, or
				cooperative agreements under such provisions of law for refusing to meet any
				requirement described in paragraph
				(1).
								.
					302.Assistance to combat
			 tuberculosis
					(a)PolicySection
			 104B(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–3(b)) is amended
			 to read as follows:
						
							(b)PolicyIt
				is a major objective of the foreign assistance program of the United States to
				control tuberculosis. In all countries in which the Government of the United
				States has established development programs, particularly in countries with the
				highest burden of tuberculosis and other countries with high rates of
				tuberculosis, the United States Government should prioritize the achievement of
				the following goals by not later than December 31, 2015:
								(1)Reduce by half the
				tuberculosis death and disease burden from the 1990 baseline.
								(2)Sustain or exceed the
				detection of at least 70 percent of sputum smear-positive cases of tuberculosis
				and the cure of at least 85 percent of those cases
				detected.
								.
					(b)Priority To Stop TB
			 StrategySection 104B(e) of such Act is amended to read as
			 follows:
						
							(e)Priority To Stop TB
				StrategyIn furnishing assistance under subsection (c), the
				President shall give priority to—
								(1)activities described in
				the Stop TB Strategy, including expansion and enhancement of Directly Observed
				Treatment Short-course (DOTS) coverage, rapid testing, treatment for
				individuals infected with both tuberculosis and HIV, and treatment for
				individuals with multi-drug resistant tuberculosis (MDR–TB), strengthening of
				health systems, use of the International Standards for Tuberculosis Care by all
				providers, empowering individuals with tuberculosis, and enabling and promoting
				research to develop new diagnostics, drugs, and vaccines, and program-based
				operational research relating to tuberculosis; and
								(2)funding for the Global
				Tuberculosis Drug Facility, the Stop Tuberculosis Partnership, and the Global
				Alliance for TB Drug
				Development.
								.
					(c)Assistance for the
			 World Health Organization and the Stop Tuberculosis
			 PartnershipSection 104B of such Act is amended—
						(1)by redesignating
			 subsection (f) as subsection (g); and
						(2)by inserting after
			 subsection (e) the following:
							
								(f)Assistance for the
				World Health Organization and the Stop Tuberculosis
				PartnershipIn carrying out this section, the President, acting
				through the Administrator of the United States Agency for International
				Development, is authorized to provide increased resources to the World Health
				Organization and the Stop Tuberculosis Partnership to improve the capacity of
				countries with high rates of tuberculosis and other affected countries to
				implement the Stop TB Strategy and specific strategies related to addressing
				multiple drug resistant tuberculosis (MDR–TB) and extensively drug resistant
				tuberculosis
				(XDR–TB).
								.
						(d)DefinitionsSection
			 104B(g) of such Act, as redesignated, is amended—
						(1)in paragraph (1), by
			 striking the period at the end and inserting the following: “including—
							
								(A)low-cost and effective
				diagnosis, treatment, and monitoring of tuberculosis;
								(B)a reliable drug
				supply;
								(C)a management strategy for
				public health systems;
								(D)health system
				strengthening;
								(E)promotion of the use of
				the International Standards for Tuberculosis Care by all care providers;
								(F)bacteriology under an
				external quality assessment framework;
								(G)short-course
				chemotherapy; and
								(H)sound reporting and
				recording systems.
								;
				and
						(2)by redesignating
			 paragraph (5) as paragraph (6); and
						(3)by inserting after
			 paragraph (4) the following:
							
								(5)Stop TB
				strategyThe term Stop TB Strategy means the 6-point
				strategy to reduce tuberculosis developed by the World Health Organization,
				which is described in the Global Plan to Stop TB 2006–2015: Actions for Life, a
				comprehensive plan developed by the Stop TB Partnership that sets out the
				actions necessary to achieve the millennium development goal of cutting
				tuberculosis deaths and disease burden in half by
				2015.
								.
						(e)Authorization of
			 appropriationsSection 302 (b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7632(b)) is
			 amended—
						(1)in paragraph (1), by
			 striking such sums as may be necessary for each of the fiscal years 2004
			 through 2008 and inserting a total of $4,000,000,000 for the
			 5-year period beginning on October 1, 2008.; and
						(2)in paragraph (3), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013..
						303.Assistance to combat
			 malaria
					(a)Amendment to the
			 Foreign Assistance Act of 1961Section 104C(b) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151–4(b)) is amended by inserting
			 treatment, after control,.
					(b)Authorization of
			 AppropriationsSection 303 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003, and Malaria Act of 2003
			 (22 U.S.C. 7633) is amended—
						(1)in subsection (b)—
							(A)in paragraph (1), by
			 striking such sums as may be necessary for fiscal years 2004 through
			 2008 and inserting $5,000,000,000 during the 5-year period
			 beginning on October 1, 2008; and
							(B)in paragraph (3), by
			 striking fiscal years 2004 through 2008 and inserting
			 fiscal years 2009 through 2013; and
							(2)by adding at the end the
			 following:
							
								(c)Statement of
				policyProviding assistance for the prevention, control,
				treatment, and the ultimate eradication of malaria is—
									(1)a major objective of the
				foreign assistance program of the United States; and
									(2)1 component of a
				comprehensive United States global health strategy to reduce disease burdens
				and strengthen communities around the world.
									(d)Development of a
				Comprehensive 5-Year StrategyThe President shall establish a
				comprehensive, 5-year strategy to combat global malaria that—
									(1)strengthens the capacity
				of the United States to be an effective leader of international efforts to
				reduce malaria burden;
									(2)maintains sufficient
				flexibility and remains responsive to the ever-changing nature of the global
				malaria challenge;
									(3)includes specific
				objectives and multisectoral approaches and strategies to reduce the
				prevalence, mortality, incidence, and spread of malaria;
									(4)describes how this
				strategy would contribute to the United States’ overall global health and
				development goals;
									(5)clearly explains how
				outlined activities will interact with other United States Government global
				health activities, including the 5-year global AIDS strategy required under
				this Act;
									(6)expands public-private
				partnerships and leverage of resources;
									(7)coordinates among
				relevant Federal agencies to maximize human and financial resources and to
				reduce duplication among these agencies, foreign governments, and international
				organizations;
									(8)coordinates with other
				international entities, including the Global Fund;
									(9)maximizes United States
				capabilities in the areas of technical assistance and training and research,
				including vaccine research; and
									(10)establishes priorities
				and selection criteria for the distribution of resources based on factors such
				as—
										(A)the size and demographics
				of the population with malaria;
										(B)the needs of that
				population;
										(C)the country’s existing
				infrastructure; and
										(D)the ability to closely
				coordinate United States Government efforts with national malaria control plans
				of partner
				countries.
										.
						304.Malaria Response
			 CoordinatorSection 304 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7634) is amended
			 to read as follows:
					
						304.Malaria Response
				Coordinator
							(a)In
				generalThere is established within the United States Agency for
				International Development a Coordinator of United States Government Activities
				to Combat Malaria Globally (referred to in this section as the Malaria
				Coordinator), who shall be appointed by the President.
							(b)AuthoritiesThe
				Malaria Coordinator, acting through nongovernmental organizations (including
				faith-based and community-based organizations), partner country finance,
				health, and other relevant ministries, and relevant executive branch agencies
				as may be necessary and appropriate to carry out this section, is authorized
				to—
								(1)operate internationally
				to carry out prevention, care, treatment, support, capacity development, and
				other activities to reduce the prevalence, mortality, and incidence of
				malaria;
								(2)provide grants to, and
				enter into contracts and cooperative agreements with, nongovernmental
				organizations (including faith-based organizations) to carry out this section;
				and
								(3)transfer and allocate
				executive branch agency funds that have been appropriated for the purposes
				described in paragraphs (1) and (2).
								(c)Duties
								(1)In
				generalThe Malaria Coordinator has primary responsibility for
				the oversight and coordination of all resources and international activities of
				the United States Government relating to efforts to combat malaria.
								(2)Specific
				dutiesThe Malaria Coordinator shall—
									(A)facilitate program and
				policy coordination of antimalaria efforts among relevant executive branch
				agencies and nongovernmental organizations by auditing, monitoring, and
				evaluating such programs;
									(B)ensure that each relevant
				executive branch agency undertakes antimalarial programs primarily in those
				areas in which the agency has the greatest expertise, technical capability, and
				potential for success;
									(C)coordinate relevant
				executive branch agency activities in the field of malaria prevention and
				treatment;
									(D)coordinate planning,
				implementation, and evaluation with the Global AIDS Coordinator in countries in
				which both programs have a significant presence;
									(E)coordinate with national
				governments, international agencies, civil society, and the private sector;
				and
									(F)establish due diligence
				criteria for all recipients of funds appropriated by the Federal Government for
				malaria assistance.
									(d)Assistance for the
				World Health OrganizationIn carrying out this section, the
				President may provide financial assistance to the Roll Back Malaria Partnership
				of the World Health Organization to improve the capacity of countries with high
				rates of malaria and other affected countries to implement comprehensive
				malaria control programs.
							(e)Coordination of
				Assistance EffortsIn carrying out this section and in accordance
				with section 104C of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–4),
				the Malaria Coordinator shall coordinate the provision of assistance by working
				with—
								(1)relevant executive branch
				agencies, including—
									(A)the Department of State
				(including the Office of the Global AIDS Coordinator);
									(B)the Department of Health
				and Human Services;
									(C)the Department of
				Defense; and
									(D)the Office of the United
				States Trade Representative;
									(2)relevant multilateral
				institutions, including—
									(A)the World Health
				Organization;
									(B)the United Nations
				Children’s Fund;
									(C)the United Nations
				Development Programme;
									(D)the Global Fund;
									(E)the World Bank;
				and
									(F)the Roll Back Malaria
				Partnership;
									(3)program delivery and
				efforts to lift barriers that would impede effective and comprehensive malaria
				control programs; and
								(4)partner or recipient
				country governments and national entities including universities and civil
				society organizations (including faith- and community-based
				organizations).
								(f)ResearchTo
				carry out this section and in accordance with section 104C of the Foreign
				Assistance Act of 1961 (22 U.S.C. 1151d–4), the Secretary of Health and Human
				Services, through the Centers for Disease Control and Prevention and the
				National Institutes of Health, shall conduct appropriate programmatically
				relevant clinical and operational research to identify and evaluate new
				diagnostics, treatment regimens, and interventions to prevent and control
				malaria.
							(g)MonitoringTo
				ensure that adequate malaria controls are established and implemented, the
				Centers for Disease Control and Prevention shall carry out appropriate
				surveillance and evaluation activities to monitor global malaria trends and
				assess environmental and health impacts of malarial control efforts. Such
				activities shall complement the work of the World Health Organization, rather
				than duplicate such work.
							(h)Annual report
								(1)SubmissionNot
				later than 1 year after the date of the enactment of the
				Tom Lantos and Henry J. Hyde United States
				Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
				Act of 2008, and annually thereafter, the President shall submit
				a report to the appropriate congressional committees that describes United
				States assistance for the prevention, treatment, control, and elimination of
				malaria.
								(2)ContentsThe
				report required under paragraph (1) shall describe—
									(A)the countries and
				activities to which malaria resources have been allocated;
									(B)the number of people
				reached through malaria assistance programs, including data on children and
				pregnant women;
									(C)research efforts to
				develop new tools to combat malaria, including drugs and vaccines;
									(D)the collaboration and
				coordination of United States antimalarial efforts with the World Health
				Organization, the Global Fund, the World Bank, other donor governments, major
				private efforts, and relevant executive agencies;
									(E)the coordination of
				United States antimalarial efforts with the national malarial strategies of
				other donor or partner governments and major private initiatives;
									(F)the estimated impact of
				United States assistance on childhood mortality and morbidity from
				malaria;
									(G)the coordination of
				antimalarial efforts with broader health and development programs; and
									(H)the constraints on
				implementation of programs posed by health workforce shortages or capacities;
				and
									(I)the number of personnel
				trained as health workers and the training levels
				achieved.
									.
				305.Amendment to
			 Immigration and Nationality ActSection 212(a)(1)(A)(i) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(1)(A)(i)) is amended by striking ,
			 which shall include infection with the etiologic agent for acquired immune
			 deficiency syndrome, and inserting a semicolon.
				306.Clerical
			 amendmentTitle III of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7631 et seq.) is
			 amended by striking the heading for subtitle B and inserting the
			 following:
					
						BAssistance for women,
				children, and
				families
						.
				307.RequirementsSection 312(b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7652(b)) is
			 amended by striking paragraphs (1), (2), and (3) and inserting the
			 following:
					
						(1)establish a target for
				the prevention and treatment of mother-to-child transmission of HIV that, by
				2013, will reach at least 80 percent of pregnant women in those countries most
				affected by HIV/AIDS in which the United States has HIV/AIDS programs;
						(2)establish a target that,
				by 2013, the proportion of children receiving care and treatment under this Act
				is proportionate to their numbers within the population of HIV infected
				individuals in each country;
						(3)integrate care and
				treatment with prevention of mother-to-child transmission of HIV programs to
				improve outcomes for HIV-affected women and families as soon as is feasible and
				support strategies that promote successful follow-up and continuity of care of
				mother and child;
						(4)expand programs designed
				to care for children orphaned by, affected by, or vulnerable to
				HIV/AIDS;
						(5)ensure that women in
				prevention of mother-to-child transmission of HIV programs are provided with,
				or referred to, appropriate maternal and child services; and
						(6)develop a timeline for
				expanding access to more effective regimes to prevent mother-to-child
				transmission of HIV, consistent with the national policies of countries in
				which programs are administered under this Act and the goal of achieving
				universal use of such regimes as soon as
				possible.
						.
				308.Annual report on
			 prevention of mother-to-child transmission of HIVSection 313(a) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7653(a)) is
			 amended by striking 5 years and inserting 10
			 years.
				309.Prevention of
			 mother-to-child transmission expert panelSection 312 of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7652) is
			 amended by adding at the end the following:
					
						(c)Prevention of
				mother-to-child transmission expert panel
							(1)EstablishmentThe
				Global AIDS Coordinator shall establish a panel of experts to be known as the
				Prevention of Mother-to-Child Transmission Panel (referred to in this
				subsection as the Panel) to—
								(A)provide an objective
				review of activities to prevent mother-to-child transmission of HIV; and
								(B)provide recommendations
				to the Global AIDS Coordinator and to the appropriate committees of Congress
				for scale-up of mother-to-child transmission prevention services under this Act
				in order to achieve the target established in subsection (b)(1).
								(2)MembershipThe
				Panel shall be convened and chaired by the Global AIDS Coordinator, who shall
				serve as a nonvoting member. The Panel shall consist of not more than 15
				members (excluding the Global AIDS Coordinator), to be appointed by the Global
				AIDS Coordinator not later than 1 year after the date of the enactment of this
				Act, including—
								(A)2 members from the
				Department of Health and Human Services with expertise relating to the
				prevention of mother-to-child transmission activities;
								(B)2 members from the United
				States Agency for International Development with expertise relating to the
				prevention of mother-to-child transmission activities;
								(C)2 representatives from
				among health ministers of national governments of foreign countries in which
				programs under this Act are administered;
								(D)3 members representing
				organizations implementing prevention of mother-to-child transmission
				activities under this Act;
								(E)2 health care researchers
				with expertise relating to global HIV/AIDS activities; and
								(F)representatives from
				among patient advocate groups, health care professionals, persons living with
				HIV/AIDS, and non-governmental organizations with expertise relating to the
				prevention of mother-to-child transmission activities, giving priority to
				individuals in foreign countries in which programs under this Act are
				administered.
								(3)Duties of
				panelThe Panel shall—
								(A)assess the effectiveness
				of current activities in reaching the target described in subsection
				(b)(1);
								(B)review scientific
				evidence related to the provision of mother-to-child transmission prevention
				services, including programmatic data and data from clinical trials;
								(C)review and assess ways in
				which the Office of the United States Global AIDS Coordinator collaborates with
				international and multilateral entities on efforts to prevent mother-to-child
				transmission of HIV in affected countries;
								(D)identify barriers and
				challenges to increasing access to mother-to-child transmission prevention
				services and evaluate potential mechanisms to alleviate those barriers and
				challenges;
								(E)identify the extent to
				which stigma has hindered pregnant women from obtaining HIV counseling and
				testing or returning for results, and provide recommendations to address such
				stigma and its effects;
								(F)identify opportunities to
				improve linkages between mother-to-child transmission prevention services and
				care and treatment programs; and
								(G)recommend specific
				activities to facilitate reaching the target described in subsection
				(b)(1).
								(4)Report
								(A)In
				generalNot later than 1 year after the date on which the Panel
				is first convened, the Panel shall submit a report containing a detailed
				statement of the recommendations, findings, and conclusions of the Panel to the
				appropriate congressional committees.
								(B)AvailabilityThe
				report submitted under subparagraph (A) shall be made available to the
				public.
								(C)Consideration by
				coordinatorThe Coordinator shall—
									(i)consider any
				recommendations contained in the report submitted under subparagraph (A);
				and
									(ii)include in the annual
				report required under section 104A(f) of the Foreign Assistance Act of 1961 a
				description of the activities conducted in response to the recommendations made
				by the Panel and an explanation of any recommendations not implemented at the
				time of the report.
									(5)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Panel such sums as may be necessary for each of the fiscal years 2009 through
				2011 to carry out this section.
							(6)TerminationThe
				Panel shall terminate on the date that is 60 days after the date on which the
				Panel submits the report to the appropriate congressional committees under
				paragraph
				(4).
							.
				IVFunding
			 allocations
			401.Authorization of
			 appropriations
				(a)In
			 generalSection 401(a) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7671(a)) is
			 amended by striking $3,000,000,000 for each of the fiscal years 2004
			 through 2008 and inserting $50,000,000,000 for the 5-year period
			 beginning on October 1, 2008.
				(b)Sense of
			 CongressIt is the sense of the Congress that the appropriations
			 authorized under section 401(a) of the United States Leadership Against
			 HIV/AIDS, Tuberculosis, and Malaria Act of 2003, as amended by subsection (a),
			 should be allocated among fiscal years 2009 through 2013 in a manner that
			 allows for the appropriations to be gradually increased in a manner that is
			 consistent with program requirements, absorptive capacity, and priorities set
			 forth in such Act, as amended by this Act.
				402.Sense of
			 CongressSection 402(b) of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7672(b)) is
			 amended by striking an effective distribution of such amounts would
			 be and all that follows through 10 percent of such
			 amounts and inserting 10 percent should be used.
			403.Allocation of
			 fundsSection 403 of the
			 United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673) is
			 amended—
				(1)by amending subsection (a) to read as
			 follows:
					
						(a)Balanced funding
				requirement
							(1)In
				generalThe Global AIDS Coordinator shall—
								(A)provide balanced funding
				for prevention activities for sexual transmission of HIV/AIDS; and
								(B)ensure that behavioral
				change programs, including abstinence, delay of sexual debut, monogamy,
				fidelity, and partner reduction, are implemented and funded in a meaningful and
				equitable way in the strategy for each host country based on objective
				epidemiological evidence as to the source of infections and in consultation
				with the government of each host county involved in HIV/AIDS prevention
				activities.
								(2)Prevention
				strategy
								(A)EstablishmentIn
				carrying out paragraph (1), the Global AIDS Coordinator shall establish a HIV
				sexual transmission prevention strategy governing the expenditure of funds
				authorized under this Act to prevent the sexual transmission of HIV in any host
				country with a generalized epidemic.
								(B)ReportIn
				each host country described in subparagraph (A), if the strategy established
				under subparagraph (A) provides less than 50 percent of the funds described in
				subparagraph (A) for behavioral change programs, including abstinence, delay of
				sexual debut, monogamy, fidelity, and partner reduction, the Global AIDS
				Coordinator shall, not later than 30 days after the issuance of this strategy,
				report to the appropriate congressional committees on the justification for
				this decision.
								(3)ExclusionPrograms
				and activities that implement or purchase new prevention technologies or
				modalities, such as medical male circumcision, pre-exposure pharmaceutical
				prophylaxis to prevent transmission of HIV, or microbicides and programs and
				activities that provide counseling and testing for HIV or prevent
				mother-to-child prevention of HIV, shall not be included in determining
				compliance with paragraph (2).
							(4)ReportNot
				later than 1 year after the date of the enactment of the
				Tom Lantos and Henry J. Hyde United States
				Global Leadership Against HIV/AIDS, Tuberculosis, and Malaria Reauthorization
				Act of 2008, and annually thereafter as part of the annual report
				required under section 104A(e) of the Foreign Assistance Act of 1961 (22 U.S.C.
				2151b–2(e)), the President shall—
								(A)submit a report on the
				implementation of paragraph (2) for the most recently concluded fiscal year to
				the appropriate congressional committees; and
								(B)make the report described
				in subparagraph (A) available to the
				public.
								;
				and
				(2)in subsection (b)—
					(A)by striking fiscal years 2006
			 through 2008 and inserting fiscal years 2009 through
			 2013; and
					(B)by striking
			 vulnerable children affected by and inserting other
			 children affected by, or vulnerable to,.
					
	
		April 15, 2008
		Reported with an amendment
	
